Exhibit 10.1

 

 

 

EXECUTION COPY

Published CUSIP Number: 02926HAC3

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 17, 2013

among

AMERICAN RESIDENTIAL LEASING COMPANY, LLC,

as the Borrower,

and

AMERICAN RESIDENTIAL PROPERTIES, INC.

AMERICAN RESIDENTIAL GP, LLC

AMERICAN RESIDENTIAL PROPERTIES OP, L.P.

AMERICAN RESIDENTIAL PROPERTIES TRS, LLC

and

THE SUBSIDIARIES OF

AMERICAN RESIDENTIAL PROPERTIES OP, L.P.

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer and as a Lender,

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Bookrunner and Sole Lead Arranger

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     37  

1.03

 

Accounting Terms

     38  

1.04

 

Rounding

     38  

1.05

 

Times of Day; Rates

     39  

1.06

 

Letter of Credit Amounts

     39  

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     39  

2.01

 

Revolving Credit Loans

     39  

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     39  

2.03

 

Letters of Credit

     41  

2.04

 

Prepayments of Revolving Credit Loans

     49  

2.05

 

Termination or Reduction of Commitments

     50  

2.06

 

Repayment of Revolving Credit Loans

     50  

2.07

 

Interest

     50  

2.08

 

Fees

     51  

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     52  

2.10

 

Evidence of Debt

     52  

2.11

 

Payments Generally; Administrative Agent’s Clawback

     53  

2.12

 

Sharing of Payments by Lenders

     55  

2.13

 

Extension of Maturity Date

     55  

2.14

 

Increase in Commitments

     57  

2.15

 

Cash Collateral

     58  

2.16

 

Defaulting Lenders

     59  

2.17

 

Borrowing Base Eligibility Criteria; Sales and other Removals of Investment
Properties Included in the Borrowing Base Amount; Valuation Reports

     62  

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     67  

3.01

 

Taxes

     67  

3.02

 

Illegality

     72  

3.03

 

Inability to Determine Rates

     72  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     73  

3.05

 

Compensation for Losses

     75  

3.06

 

Mitigation Obligations; Replacement of Lenders

     75  

3.07

 

Survival

     76  

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     76  

 

i



--------------------------------------------------------------------------------

4.01

 

Conditions of Effectiveness

     76  

4.02

 

Conditions to all Credit Extensions

     79  

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     79  

5.01

 

Existence, Qualification and Power

     79  

5.02

 

Authorization; No Contravention

     80  

5.03

 

Governmental Authorization; Other Consents

     80  

5.04

 

Binding Effect

     80  

5.05

 

Financial Statements; No Material Adverse Effect

     80  

5.06

 

Litigation

     81  

5.07

 

No Default

     81  

5.08

 

Ownership of Property; Liens

     81  

5.09

 

Environmental Compliance

     81  

5.10

 

Insurance

     82  

5.11

 

Taxes

     82  

5.12

 

ERISA Compliance

     82  

5.13

 

Subsidiaries; Equity Interests

     83  

5.14

 

Margin Regulations; Investment Company Act

     83  

5.15

 

Disclosure

     83  

5.16

 

Compliance with Laws

     84  

5.17

 

Taxpayer Identification Number

     84  

5.18

 

Intellectual Property; Licenses, Etc.

     84  

5.19

 

OFAC

     84  

5.20

 

Solvency

     85  

5.21

 

Casualty, Etc.

     85  

5.22

 

Labor Matters

     85  

5.23

 

Collateral Documents

     85  

5.24

 

REIT Status; Stock Exchange Listing

     85  

5.25

 

Subsidiary Guarantors

     85  

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     85  

6.01

 

Financial Statements

     86  

6.02

 

Certificates; Other Information

     87  

6.03

 

Notices

     89  

6.04

 

Payment of Obligations

     90  

6.05

 

Preservation of Existence, Etc.

     90  

6.06

 

Maintenance of Properties

     90  

6.07

 

Maintenance of Insurance

     90  

6.08

 

Compliance with Laws

     92  

6.09

 

Books and Records

     92  

6.10

 

Inspection Rights

     92  

6.11

 

Use of Proceeds

     92  

6.12

 

Additional Collateral; Additional Guarantors

     93  

6.13

 

Compliance with Environmental Laws

     94  

6.14

 

Further Assurances

     94  

 

ii



--------------------------------------------------------------------------------

6.15

 

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

     95  

6.16

 

Information Regarding Collateral

     95  

6.17

 

Lien Searches

     96  

6.18

 

Material Contracts

     96  

6.19

 

Minimum Amount and Value of Eligible Investment Properties

     96  

ARTICLE VII.

 

NEGATIVE COVENANTS

     96  

7.01

 

Liens

     96  

7.02

 

Investments

     98  

7.03

 

Indebtedness

     99  

7.04

 

Fundamental Changes

     100  

7.05

 

Dispositions

     101  

7.06

 

Restricted Payments

     101  

7.07

 

Change in Nature of Business

     102  

7.08

 

Transactions with Affiliates

     102  

7.09

 

Burdensome Agreements

     103  

7.10

 

Use of Proceeds

     103  

7.11

 

Financial Covenants

     103  

7.12

 

Accounting Changes

     104  

7.13

 

Amendment, Waivers and Terminations of Certain Agreements

     104  

7.14

 

Prepayments, Etc. of Indebtedness

     104  

7.15

 

Sanctions

     104  

7.16

 

Subsidiaries of Parent

     104  

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

     104  

8.01

 

Events of Default

     104  

8.02

 

Remedies Upon Event of Default

     107  

8.03

 

Application of Funds

     108  

ARTICLE IX.

 

ADMINISTRATIVE AGENT

     109  

9.01

 

Appointment and Authority

     109  

9.02

 

Rights as a Lender

     109  

9.03

 

Exculpatory Provisions

     109  

9.04

 

Reliance by Administrative Agent

     110  

9.05

 

Delegation of Duties

     111  

9.06

 

Resignation of Administrative Agent

     111  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     112  

9.08

 

No Other Duties, Etc.

     113  

9.09

 

Administrative Agent May File Proofs of Claim

     113  

9.10

 

Collateral and Guaranty Matters

     114  

ARTICLE X.

 

CONTINUING GUARANTY

     114  

10.01

 

Guaranty

     114  

 

iii



--------------------------------------------------------------------------------

10.02

 

Rights of Lenders

     115  

10.03

 

Certain Waivers

     116  

10.04

 

Obligations Independent

     116  

10.05

 

Subrogation

     116  

10.06

 

Termination; Reinstatement

     116  

10.07

 

Subordination

     117  

10.08

 

Stay of Acceleration

     117  

10.09

 

Condition of the Borrower

     117  

10.10

 

Limitations on Enforcement

     117  

10.11

 

Contribution

     117  

ARTICLE XI.

 

MISCELLANEOUS

     119  

11.01

 

Amendments, Etc.

     119  

11.02

 

Notices; Effectiveness; Electronic Communication

     120  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     122  

11.04

 

Expenses; Indemnity; Damage Waiver

     123  

11.05

 

Payments Set Aside

     125  

11.06

 

Successors and Assigns

     125  

11.07

 

Treatment of Certain Information; Confidentiality

     130  

11.08

 

Right of Setoff

     131  

11.09

 

Interest Rate Limitation

     131  

11.10

 

Counterparts; Integration; Effectiveness

     132  

11.11

 

Survival of Representations and Warranties

     132  

11.12

 

Severability

     132  

11.13

 

Replacement of Lenders

     132  

11.14

 

Governing Law; Jurisdiction; Etc.

     133  

11.15

 

Waiver of Jury Trial

     135  

11.16

 

No Advisory or Fiduciary Responsibility

     135  

11.17

 

Electronic Execution of Assignments and Certain Other Documents

     135  

11.18

 

USA PATRIOT Act

     136  

11.19

 

Amendment and Restatement; Continuing Obligations

     136  

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I    Excluded Subsidiaries II    Excluded Pledge Subsidiaries III    Subsidiary
Guarantors 2.01    Commitments and Applicable Percentages 5.12(d)    Pension
Plans 5.13    Subsidiaries; Equity Interests 7.01    Existing Liens 11.02   
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

   Form of A    Loan Notice B    Note C    Compliance Certificate D-1   
Assignment and Assumption D-2    Administrative Questionnaire E    Pledge
Agreement F    Solvency Certificate G    U.S. Tax Compliance Certificates H   
Availability Certificate I-1    Perfection Certificate I-2    Perfection
Certificate Supplement J    Investment Property Descriptions

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
September 17, 2013, among AMERICAN RESIDENTIAL LEASING COMPANY, LLC, a Delaware
limited liability company (the “Borrower”), AMERICAN RESIDENTIAL PROPERTIES,
INC., a Maryland corporation (the “Parent”), as a Guarantor, AMERICAN
RESIDENTIAL GP, LLC, a Delaware limited liability company (“American Residential
GP”), as a Guarantor, AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a Delaware
limited partnership (the “Operating Partnership”), as a Guarantor, AMERICAN
RESIDENTIAL PROPERTIES TRS, LLC, a Delaware limited liability company (“American
Residential TRS”), as a Guarantor, CERTAIN SUBSIDIARIES OF THE OPERATING
PARTNERSHIP, as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer.

The Borrowers, the lenders party thereto and the Administrative Agent are
parties to that certain Credit Agreement, dated as of January 18, 2013 (as
amended or otherwise modified prior to the date hereof, the “Original Credit
Agreement”).

The parties hereto desire to amend and restate the Original Credit Agreement in
its entirety, but not as a novation, on the terms and subject to the conditions
hereinafter set forth.

In consideration of the mutual covenants and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree that the Original Credit
Agreement shall be, and hereby is, amended and restated in its entirety as
follows, effective on and as of the Restatement Effective Date (as defined
below):

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Management Company” means, with respect to any Eligible NNN Leased
Investment Property that is not managed by the applicable Approved NNN Lessee or
an Affiliate thereof, a management company this is reasonably acceptable to the
Administrative Agent.

“Acceptable Management Agreement” means, with respect to any Eligible NNN
Investment Property, an agreement setting forth the terms and conditions
pursuant to which an Acceptable Management Company manages such Investment
Property, which agreement shall be in form and substance reasonably satisfactory
to the Administrative Agent.

“Acquired Lease Intangible” means an intangible asset that, in accordance with
GAAP purchase accounting, is required to be set forth on a consolidated balance
sheet of the Consolidated Group as a result of the acquisition by the Parent or
a Subsidiary thereof of an Investment Property subject to an existing lease.



--------------------------------------------------------------------------------

“Adjusted Net Operating Income” means, with respect to any Eligible Investment
Property for any fiscal month of the Parent, an amount equal to (i) the Net
Operating Income of such Eligible Investment Property for such period, less (to
the extent not already included in calculation of such Net Operating Income, and
without duplication), the sum of (x) the aggregate amount of maintenance Capital
Expenditures made in respect of such Eligible Investment Property during such
period and (y) the aggregate amount of homeowners association fees paid or
payable during such period in respect of such Eligible Investment Property,
multiplied by (ii) twelve (12).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the aggregate amount of the Lenders’
Commitments at such time. On the Restatement Effective Date, the Aggregate
Commitments are $290,000,000.

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

“Agreement” means this Credit Agreement.

“American Residential GP” has the meaning specified in the introductory
paragraph hereto.

“American Residential TRS” has the meaning specified in the introductory
paragraph hereto.

“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Line Usage for such day in the following pricing grid:

 

2



--------------------------------------------------------------------------------

Applicable Fee Rate

 

Pricing Level

   Line Usage     Applicable Fee
Rate  

1

     < 50 %      0.45 % 

2

     ³ 50 %      0.35 % 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or if the Aggregate Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments made in accordance with the terms of
this Agreement. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the ratio of Total Indebtedness to Total Asset Value
as set forth in the most recent Compliance Certificate received by the
Administrative Agent and the Lenders pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing Level

   Ratio of Total
Indebtedness to Total
Asset Value     Eurodollar Rate
(Letters of
Credit)     Base Rate  

I

     £ 45 %      2.50 %      1.50 % 

II

     > 45% but £ 50 %      2.75 %      1.75 % 

III

     > 50% but £ 55 %      3.00 %      2.00 % 

IV

     > 55 %      3.25 %      2.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Total Indebtedness to Total Asset Value shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in

 

3



--------------------------------------------------------------------------------

accordance with such Section, then Pricing Level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).

“Appraisal” means an MAI appraisal that is in form satisfactory to the
Administrative Agent and prepared by an independent appraisal firm that is
acceptable to the Administrative Agent, setting forth the estimated value of an
Investment Property.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved NNN Lessee” means, at any time, any Person that, together with its
affiliates, are lessees at such time under NNN Lease Agreements with respect to
Eligible NNN Leased Investment Properties (i) having an aggregate Investment
Property Value of $20,000,000 or less or (ii) having an aggregate Investment
Property Value of more than $20,000,000 so long as such Person shall have been
approved in writing by the Required Lenders. Notwithstanding the foregoing,
solely with respect to the Investment Properties that are included in the Mack
Portfolio, Mack Industries, Ltd., an Illinois corporation, shall be deemed as an
Approved NNN Lessee.

“Approved Third Party Managed Investment Property” means, at any time, an
Investment Property that is subject to an Approved Third Party Management
Agreement at such time (excluding, for the avoidance of doubt, any ARP Managed
Investment Property, any NNN Leased Investment Property and any Legacy Managed
Investment Property).

“Approved Third Party Management Agreement” means, at any time, a management
agreement with respect to an Investment Property that is with a manager, and is
on terms and conditions, reasonably acceptable to the Administrative Agent.

“ARP Managed Investment Property” means an Investment Property that is managed
by the Borrower or an affiliate thereof (excluding, for the avoidance of doubt,
any Approved Third Party Managed Investment Property, any NNN Leased Investment
Property and any Legacy Managed Property).

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager for the credit facility
provided under this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability” means, at any time, the lesser of (a) the Aggregate Commitments
in effect at such time and (b) the Borrowing Base Amount at such time minus, in
the case of each of clauses (a) and (b) above, the sum of (i) Total Outstandings
at such time and (ii) the Outstanding Recourse Indebtedness Amount at such time.

“Availability Certificate” means a certificate executed by a Responsible Officer
of the Borrower, substantially in the form of Exhibit H (or another form
acceptable to the Administrative Agent) setting forth the calculation of
Availability, in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of Availability in connection with the
preparation of any Availability Certificate shall originally be made by the
Borrower and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in consultation
with the Borrower, any such calculation (x) to reflect any discrepancies in any
of the components of the amounts set forth therein with any information received
by the Administrative Agent and (y) to the extent the Administrative Agent
determines that such calculation contains errors or is not otherwise in
accordance with this Agreement.

“Availability Period” means the period from and including the Original Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.05, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 or
Section 11.19.

“AVM Lower-Tier Confidence Score Percentage” means, at any time, the ratio
(expressed as a percentage) of (a) the aggregate Reported Values of all
Specified AVM Reported Investment Properties included in the calculation of the
Borrowing Base Amount at such time to (b) the aggregate Reported Values of all
Investment Properties included in the calculation of the Borrowing Base Amount
at such time.

“AVM Report” means a written AVM valuation report having a confidence score of
at least 70, in form satisfactory to the Administrative Agent, and from a
provider that is acceptable to the Administrative Agent, setting forth the
estimated value of an Investment Property.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors

 

5



--------------------------------------------------------------------------------

including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each Lender pursuant to Section 2.01.

“Borrowing Base Amount” means, at any time, an amount equal to the sum of

(a) the aggregate Borrowing Base Values of all Eligible Transitional Investment
Properties at such time, (b) the lesser of (1) the aggregate Borrowing Base
Values of all Eligible Leased Investment Properties and Eligible Unleased
Investment Properties at such time and (2) the Debt Yield Amount at such time
for all Eligible Leased Investment Properties and Eligible Unleased Investment
Properties and (c) the lesser of (1) the aggregate Borrowing Base Values of all
Eligible NNN Leased Investment Properties at such time and (2) the Debt Yield
Amount at such time for all Eligible NNN Leased Investment Properties, provided,
that

(i) not more than 25% of the Borrowing Base Amount at any time may be in respect
of Eligible Investment Properties that are located in any one county (except
that Eligible Investment Properties that are located in Maricopa County, Arizona
may at any time constitute up to the Permitted Maricopa Percentage of the
Borrowing Base Amount at such time), with any excess over the foregoing limit
being excluded from the Borrowing Base Amount unless otherwise consented to in
writing by the Required Lenders,

(ii) not more than 25% of the Borrowing Base Amount at any time may be in
respect of Eligible Investment Properties that are not single family detached
houses, with any excess over the foregoing limit being excluded from the
Borrowing Base Amount unless otherwise consented to in writing by the Required
Lenders,

(iii) not more than (A) 40% of the Borrowing Base Amount at any time during the
six month period commencing on the Original Closing Date may be in respect of
Eligible Transitional Investment Properties, (B) 30% of the Borrowing Base
Amount at any time during the immediately succeeding six month period may be in
respect of Eligible Transitional Investment Properties, (C) 20% of the Borrowing
Base Amount at any time during the immediately succeeding six month period may
be in respect of Eligible Transitional Investment Properties and (D) 15% of the
Borrowing Base Amount at any time thereafter may be in respect of Eligible
Transitional Investment Properties, in each

 

6



--------------------------------------------------------------------------------

case with any excess over any of the foregoing limits being excluded from the
Borrowing Base Amount unless otherwise consented to in writing by the Required
Lenders,

(iv) not more than 15% of the Borrowing Base Amount at any time may be in
respect of Short Term Leased Investment Properties, with any excess over the
foregoing limit being excluded from the Borrowing Base Amount unless otherwise
consented to in writing by the Required Lenders,

(v) not more than 50% of the Borrowing Base Amount at any time may be in respect
of Investment Properties that are not ARP Managed Investment Properties, with
any excess over the foregoing limit being excluded from the Borrowing Base
Amount except to the extent otherwise consented to by the Required Lenders,

(vi) not more than 10% of the Borrowing Base Amount at any time may be in
respect of Legacy Managed Investment Properties, with any excess over the
foregoing limit being excluded from the Borrowing Base Amount except to the
extent otherwise consented to by the Required Lenders, and

(vii) except with respect to the Mack Portfolio, not more than 10% of the
Borrowing Base Amount at any time may be in respect of NNN Leased Investment
Properties that are leased to any one lessee or affiliated group of lessees
(whether pursuant to one or more than one NNN Lease Agreement), with any excess
over the foregoing limit being excluded from the Borrowing Base Amount except to
the extent otherwise consented to by the Required Lenders.

“Borrowing Base Eligibility Criteria” has the meaning specified in
Section 2.17(a).

“Borrowing Base Inclusion Period” means the period commencing on the Original
Closing Date and ending on January 18, 2015.

“Borrowing Base Loan Party” means (i) the Borrower or (ii) any other Wholly
Owned Domestic Subsidiary of the Operating Partnership so long as (x) such
Wholly Owned Domestic Subsidiary is a Subsidiary Guarantor, and any Subsidiary
of the Operating Partnership that directly or indirectly owns any Equity
Interests of such Wholly Owned Domestic Subsidiary is the Borrower or a
Subsidiary Guarantor and (y) 100% of the Equity Interests of such Wholly-Owned
Domestic Subsidiary (together with all of the Equity Interests of any Subsidiary
of the Operating Partnership that directly or indirectly owns any Equity
Interests of such Wholly Owned Domestic Subsidiary) have been pledged as
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the Collateral Documents.

“Borrowing Base Value” means:

(1) prior to the Borrowing Base Value Adjustment Date,

(a) in the case of any Eligible Transitional Investment Property, an amount
equal to (i) at any time during the period commencing on the date such Eligible
Transitional Investment Property is acquired by the applicable Loan Party from a
third party that is not an Affiliate of Parent and ending 120 days thereafter,
forty percent (40%) of the

 

7



--------------------------------------------------------------------------------

Investment Property Cost of such Eligible Transitional Investment Property at
such time and (ii) at all times thereafter, $0,

(b) in the case of any Eligible Leased Investment Property or Eligible NNN
Leased Investment Property (i) at any time on or prior to the Initial Maturity
Date, an amount equal to forty percent (40%) of the Investment Property Cost of
such Investment Property at such time and (ii) at any time after the Initial
Maturity Date, an amount equal to the lesser of (x) forty percent (40%) of the
Investment Property Cost of such Investment Property at such time and (y) forty
percent (40%) of the Reported Value of such Investment Property (as set forth in
the Valuation Report relating to such Investment Property delivered to the
Administrative Agent pursuant to Section 2.13(b)(vii)), and

(c) in the case of any Eligible Unleased Investment Property, (i) if on or prior
to the Initial Maturity Date, an amount equal to (x) at any time during the
period commencing on the date such Investment Property becomes an Eligible
Unleased Investment Property and ending 90 days thereafter, forty percent
(40%) of the Investment Property Cost of such Eligible Unleased Investment
Property at such time and (y) at all times thereafter, $0 and (ii) if after the
Initial Maturity Date, an amount equal to (x) at any time during the period
commencing on the date such Investment Property becomes an Eligible Unleased
Investment Property and ending 90 days thereafter, the lesser of (A) forty
percent (40%) of the Investment Property Cost of such Eligible Unleased
Investment Property at such time and (B) forty percent (40%) of the Reported
Value of such Eligible Unleased Investment Property (as set forth in the
Valuation Report relating to such Eligible Unleased Investment Property
delivered to the Administrative Agent pursuant to Section 2.13(b)(vii)) and
(y) at all times thereafter, $0; and

(2) on and after the Borrowing Base Value Adjustment Date,

(a) in the case of any Eligible Transitional Investment Property, an amount
equal to (i) at any time during the period commencing on the date such Eligible
Transitional Investment Property is acquired by the applicable Loan Party from a
third party that is not an Affiliate of Parent and ending 180 days thereafter,
forty-five percent (45%) of the Investment Property Cost of such Eligible
Transitional Investment Property at such time and (ii) at all times thereafter,
$0,

(b) in the case of any Eligible Leased Investment Property or Eligible NNN
Leased Investment Property, an amount equal to the lesser of (i) fifty percent
(50%) of the Investment Property Cost of such Investment Property at such time
and (ii) fifty percent (50%) of the Reported Value of such Investment Property
(as set forth in the then most recent Valuation Report relating to such
Investment Property delivered to the Administrative Agent in connection with a
Borrowing Base Value Adjustment Certificate or pursuant to Section 2.13(b)(vii),
2.17(a) or 2.17(d)), and

(c) in the case of any Eligible Unleased Investment Property, an amount equal to
(i) at any time during the period commencing on the date such Investment
Property becomes an Eligible Unleased Investment Property and ending 120 days
thereafter, the lesser of (x) fifty percent (50%) of the Investment Property
Cost of such Eligible

 

8



--------------------------------------------------------------------------------

Unleased Investment Property at such time and (y) fifty percent (50%) of the
Reported Value of such Eligible Unleased Investment Property (as set forth in
the then most recent Valuation Report relating to such Eligible Unleased
Investment Property delivered to the Administrative Agent delivered to the
Administrative Agent in connection with a Borrowing Base Value Adjustment
Certificate or pursuant to Section 2.13(b)(vii), 2.17(a) or 2.17(d))) and
(ii) at all times thereafter, $0.

“Borrowing Base Value Adjustment Certificate” has the meaning specified in the
definition of “Borrowing Base Value Adjustment Date”.

“Borrowing Base Value Adjustment Date” means the first Business Day following
the date on which (i) the aggregate Investment Property Values of all Investment
Properties included in the calculation of the Borrowing Base Amount is greater
than or equal to $300,000,000, (ii) the Borrower has delivered to the
Administrative Agent an Availability Certificate showing that Availability as of
such Business Day is greater than or equal to $0, and a certificate (a
“Borrowing Base Value Adjustment Certificate”) executed by a Responsible Officer
of the Borrower (x) certifying that the aggregate Investment Property Values of
all Investment Properties included in the calculation of the Borrowing Base
Amount is greater than or equal to $300,000,000 and (y) notifying the
Administrative Agent that the Borrower has irrevocably elected to have the
Borrowing Base Value of each Eligible Investment Property calculated in
accordance with clause (2) of the definition of “Borrowing Base Value” at all
times thereafter and (iii) the Borrower has delivered to the Administrative
Agent one or more Valuation Reports with respect to the Eligible Investment
Properties showing that the aggregate Reported Values of the Eligible Investment
Properties is in excess of $300,000,000, in each case dated not earlier than 10
days prior to the date of such Borrowing Base Value Adjustment Certificate,
together with a certificate executed by a Responsible Officer of the Parent
certifying to the Administrative Agent and the Lenders that as of the Borrowing
Base Value Adjustment Date, the AVM Lower-Tier Confidence Score Percentage at
such time does not exceed 10% (which certificate shall also contain a reasonably
detailed calculation of such AVM Lower-Tier Confidence Score Percentage).

“BPO Report” means a broker’s price opinion, in form and substance satisfactory
to the Administrative Agent, from a licensed real estate agent, broker or
appraiser that is acceptable to the Administrative Agent, setting forth the
estimated value of an Investment Property.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, for any period, all expenditures made or costs
incurred (whether made in the form of cash or other property), for the
acquisition, improvement or repair of fixed or capital assets of a Person, in
each case that are required to be set forth in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP as capital
expenditures.

 

9



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) United States dollars (including such dollars as are held as overnight bank
deposits and demand deposits with banks);

(b) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(c) marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 of Moody’s;

(d) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(e) time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within one year from the date of acquisition thereof or overnight bank
deposits, in each case, issued by any bank organized under the laws of the
United States of America or any State thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $1,000,000,000; and

(f) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or

 

10



--------------------------------------------------------------------------------

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) the passage of thirty days from the date upon which any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Parent, or control over the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing

 

11



--------------------------------------------------------------------------------

body of the Parent on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 25% or more of the combined voting power of such
securities;

(d) the REIT shall cease to own, directly, 100% of the Equity Interests of
American Residential GP, free and clear of all Liens (other than Liens permitted
under clause (a) of Section 7.01);

(e) American Residential GP shall cease to be the sole general partner of the
Operating Partnership or shall cease to own, directly, 100% of the general
partnership interests of the Operating Partnership, free and clear of all Liens
(other than Liens permitted under clause (a) of Section 7.01);

(f) (i) the REIT and American Residential GP shall cease to collectively own,
directly, Equity Interests of the Operating Partnership representing at least
51% of the total economic interests of the Equity Interests of the Operating
Partnership, free and clear of all Liens (other than Liens permitted under
Section 7.1(a)) or (ii) any holder of a limited partnership interest in the
Operating Partnership is provided with or obtains voting rights with respect to
such limited partnership interest that are more expansive in any respect than
the voting rights afforded to limited partners of the Operating Partnership
under the Organization Documents of the Operating Partnership in effect on the
Original Closing Date;

(g) the Operating Partnership shall cease to own, directly, 100% of the Equity
Interests of the Borrower, free and clear of all Liens (other than Liens
permitted under clause (a) of Section 7.01); or

(h) the Operating Partnership shall cease to own, directly or indirectly, 100%
of the Equity Interests of each Subsidiary Guarantor (or, with respect to any
Subsidiary Guarantor that is not a Wholly-Owned Subsidiary on the date it
becomes a Subsidiary Guarantor, such lesser percentage of the Equity Interests
of such Subsidiary Guarantor, directly or indirectly, owned by the Operating
Partnership on the date such Subsidiary became a Subsidiary Guarantor), except
for the Disposition of a Subsidiary Guarantor expressly permitted under this
Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents (including, without limitation, all of the Equity Interests of the
Borrower and each Subsidiary of the Borrower (other than an Excluded Pledge
Subsidiary), and all proceeds thereof) and all of the other property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Pledge Agreement and each of the
other agreements, instruments or documents that creates or perfects or purports
to create or perfect a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

12



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated Group” means, collectively, the Loan Parties and their Consolidated
Subsidiaries.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt Securities” means debt securities of the Parent or a
Subsidiary thereof, the terms of which provide for conversion into Equity
Interests of the Parent or a Subsidiary thereof, cash by reference to such
Equity Interests or a combination thereof.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Debt Yield Amount” means, at any time, (1) with respect to Eligible Leased
Investment Properties and Eligible Unleased Investment Properties, an amount
equal to (a) the sum of the

 

13



--------------------------------------------------------------------------------

Adjusted Net Operating Income of each Eligible Leased Investment Property and
each Eligible Unleased Investment Property for the then most recently ended
fiscal month of Parent for which rent rolls have been delivered to the
Administrative Agent, divided by (b) the Debt Yield Threshold Percentage, and
(2) with respect to Eligible NNN Leased Investment Properties, an amount equal
to (a) the lesser of (i) the sum of the Adjusted Net Operating Income of each
Eligible NNN Leased Investment Property for the then most recently ended fiscal
month of Parent for which rent rolls and statements of operations have been
delivered to the Administrative Agent and (ii) the aggregate monthly rental
payments paid to one or more Loan Parties under all NNN Lease Agreements during
the then most recently ended fiscal month of Parent for which rent rolls have
been delivered to the Administrative Agent, divided by (b) the Debt Yield
Threshold Percentage.

“Debt Yield Threshold Percentage” means (i) at all times prior to the Borrowing
Base Value Adjustment Date, 14% and (ii) at all times on and after the Borrowing
Base Value Adjustment Date, 11%.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans (assuming that Pricing Level IV applied in
the pricing grid set forth in the definition of “Applicable Rate”), plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to (i) the Eurodollar
Rate, plus (ii) the Applicable Rate for Eurodollar Rate Loans (assuming that
Pricing Level IV applied in the pricing grid set forth in the definition of
“Applicable Rate”), plus (iii) 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate then applicable to
Letter of Credit Fees plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Loans within two
Business Days of the date such Revolving Credit Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer or any Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit and amounts
payable pursuant to Section 11.04(c)) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the L/C Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Revolving Credit
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder

 

14



--------------------------------------------------------------------------------

(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer and each
Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any non recurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness during such period, (iii) any net income or
gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, (iv) any non-cash equity compensation
expense incurred during such period and (v) any acquisitions costs incurred
during such period in connection with the acquisition of one or more leased,
single-family homes, but only to the extent such acquisition costs are required
under GAAP to be accounted for as an expense (as opposed to capitalized) on a
consolidated income statement of the Consolidated Group for such period, plus
(b) an amount which, in the determination of Net Income for such period pursuant
to clause (a) above, has been deducted for or in connection with: (i) Interest
Expense (including, for the avoidance of doubt, non-cash interest expense to the
extent included in the determination of Interest Expense in

 

15



--------------------------------------------------------------------------------

accordance with GAAP), (ii) income taxes and (iii) depreciation and
amortization, all as determined in accordance with GAAP for such period, plus
(c) the Consolidated Group Pro Rata Share of the foregoing items attributable to
the Consolidated Group’s interests in Unconsolidated Affiliates.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Eligible Investment Property” means, at any time, any Investment Property that
satisfies each of the Borrowing Base Eligibility Criteria at such time

“Eligible Leased Investment Property” means, at any time, any Leased Investment
Property that is an Eligible Investment Property at such time.

“Eligible NNN Leased Investment Property” at any time means any NNN Investment
Property that is an Eligible Investment Property at such time.

“Eligible Transitional Investment Property” means, at any time, any Transitional
Investment Property that is an Eligible Investment Property at such time.

“Eligible Unleased Investment Property” means, at any time, any Unleased
Investment Property that is an Eligible Investment Property at such time.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or

 

16



--------------------------------------------------------------------------------

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be

 

17



--------------------------------------------------------------------------------

applied to the applicable Interest Period as otherwise reasonably determined by
the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Pledge Subsidiary” means (a) an Excluded Subsidiary that (i) has
Secured Indebtedness which by its terms does not permit the Equity Interests in
such Excluded Subsidiary to be pledged as collateral to secure the Obligations
and (ii) is designated as an “Excluded Pledge Subsidiary” on Schedule II hereto
or in a written notice executed by a Responsible Officer of the Parent and
delivered to the Administrative Agent, and (b) American Residential TRS, but
only so long as American Residential TRS does not (i) own any portion of any
Eligible Investment Property, (ii) own any Subsidiaries, or (iii) manage,
directly or indirectly, any portion of any Eligible Investment Property.

“Excluded Subsidiary” means any Subsidiary of the Operating Partnership that
(a) does not own any portion of any Eligible Investment Property and (b) does
not, directly or indirectly, own any portion of the Equity Interests of any
Subsidiary that owns an Eligible Investment Property; provided, that (i) such
Subsidiary has Indebtedness that (x) is owed to a Person that is not an
Affiliate of the Parent or any Subsidiary thereof, (y) is Secured Indebtedness
and (z) by its terms does not permit such Subsidiary to guarantee the
Obligations and (ii) such Subsidiary has been designated as an “Excluded
Subsidiary” on Schedule I hereto or in a written notice executed by a
Responsible Officer of the Parent and delivered to the Administrative Agent.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Credit Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Revolving Credit Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Extension Notice” has the meaning specified in Section 2.13(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

18



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, collectively, (i) the letter agreement, dated November 8,
2012, among the Parent, the Administrative Agent and the Arranger and (ii) the
letter agreement, dated August 6, 2013, among the Borrower, the Administrative
Agent and the Arranger.

“Fixed Charge Coverage Ratio” means (a) with respect to each fiscal quarter of
the Parent ending prior to March 31, 2014, the ratio as of the last day of such
fiscal quarter of (i) EBITDA for such fiscal quarter to (ii) Fixed Charges for
such fiscal quarter and (b) with respect to each fiscal quarter of the Parent
ending on or after March 31, 2014, the ratio as of the last day of such fiscal
quarter of (i) EBITDA for the period of four consecutive fiscal quarters of the
Parent ending on such day to (ii) Fixed Charges for such four consecutive fiscal
quarter period.

“Fixed Charges” means, with respect to the Consolidated Group for any period, an
amount equal to the sum, without duplication, of (i) Interest Expense for such
period (excluding non-cash interest expense to the extent included in the
determination of Interest Expense in accordance with GAAP) to the extent
included in the determination of Interest Expense in accordance with GAAP),
(ii) scheduled payments of principal on Total Indebtedness made or required be
made during such period (excluding any balloon payments payable on maturity of
any such Total Indebtedness), (iii) the amount of dividends or distributions
paid or required to be paid by any member of the Consolidated Group to any
Person that is not a member of the Consolidated Group during such period in
respect of its preferred Equity Interests and (iv) the Consolidated Group Pro
Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations

 

19



--------------------------------------------------------------------------------

as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Parent containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

20



--------------------------------------------------------------------------------

other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, (i) the Parent, (ii) American Residential GP,
(iii) the Operating Partnership, (iv) American Residential TRS and (v) each
Subsidiary of the Operating Partnership listed on Schedule III and each other
Subsidiary of the Operating Partnership that becomes a guarantor of the
Obligations in accordance with Section 6.12(b), in each case to the extent such
Subsidiary is not released from its guarantee of the Obligations by the
Administrative Agent in accordance with the provisions of this Agreement.

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, lead-based
paint, Toxic Mold, volatile substances emitted from building materials, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

“Historical Financial Statements” means the audited consolidated balance sheet
of the Consolidated Group for the fiscal year of the Parent ended December 31,
2012, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent,
including the notes thereto.

“Improvement Costs” means, with respect to any Investment Property as of any
date of determination, all non-maintenance Capital Expenditures incurred through
such date, including rehabilitation costs, which shall only include those actual
out-of-pocket expenditures for hard costs incurred to repair or improve such
Investment Property; provided, that any such expenditure with respect to an
Eligible Investment Property shall not be included as an Improvement Cost if,
after effect to the inclusion of such expenditure as an Improvement Cost, the
aggregate amount of Improvement Costs for all Investment Properties that are
Eligible Investment Properties at such time would exceed 10% of the aggregate
Purchase Prices of all such Eligible Investment Properties.

“Increase Effective Date” has the meaning specified in Section 2.14(d).

 

21



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases, Synthetic Lease Obligations and Synthetic Debt;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the Indebtedness of the Consolidated Group
shall include the Consolidated Group Pro Rata Share of the foregoing items and
components thereof attributable to Indebtedness of Unconsolidated Affiliates,
(c) the amount of any net obligation under any Swap Contract on any date shall
be deemed to be the Swap Termination Value thereof as of such date and (d) the
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

 

22



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 11.07.

“Initial Maturity Date” means January 18, 2015.

“Intercreditor Agreements” has the meaning specified in Section 7.03(d).

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

“Interest Payment Date” means, (a) as to any Revolving Credit Loan other than a
Base Rate Loan, the last day of each Interest Period applicable to such
Revolving Credit Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

23



--------------------------------------------------------------------------------

“Investment Property” means real property consisting of a single family detached
house, condominium, townhouse, cooperative, duplex, tri-plex or four-plex
acquired by (or transferred by the Parent or a Subsidiary to) the Borrower or a
Subsidiary Guarantor.

“Investment Property Cost” means, at any time with respect to any Investment
Property, an amount equal to the sum of (x) the Purchase Price paid for such
Investment Property and (y) the aggregate amount of Improvement Costs incurred
by the Loan Parties with respect to such Investment Property on or prior to such
time.

“Investment Property Value” means, with respect to any Investment Property,
(a) at any time prior to the earlier of (i) the Initial Maturity Date and
(ii) the Borrowing Base Value Adjustment Date, an amount equal to the Investment
Property Cost at such time and (b) at any time thereafter, an amount equal to
the lesser of (i) the Reported Value of such Investment Property at such time
(as set forth in the then most recent Valuation Report relating to such
Investment Property delivered to the Administrative Agent in connection with a
Borrowing Base Value Adjustment Certificate or pursuant to Section 2.13(b)(vii),
2.17(a) or 2.17(d)) and (ii) the Investment Property Cost at such time.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

24



--------------------------------------------------------------------------------

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leased Investment Property” means, at any time, an Investment Property that is
subject to a lease agreement (other than an NNN Lease Agreement) with one or
more tenants at such time under which such tenant(s) have (i) begun paying rent
to a Loan Party and (ii) are not more than two months in arrears on their rent
payments due thereunder.

“Legacy Managed Investment Property” means, at any time, an Investment Property
that is subject to a Legacy Management Agreement at such time (excluding, for
the avoidance of doubt, any ARP Managed Investment Property, any Approved Third
Party Managed Property and any NNN Leased Investment Property).

“Legacy Management Agreement” means a management agreement with respect to an
Investment Property which agreement (i) was in effect at the time such
Investment Property was acquired by the Borrower or an affiliate thereof from a
Person that is not an affiliate of the Parent and (ii) is not an Approved Third
Party Management Agreement.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Letter of Credit Sublimit Increase Notice” has the meaning specified in
Section 2.14(f).

 

25



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Line Usage” means, with respect to any day, the ratio (expressed as a
percentage) of (a) the sum of (i) the Outstanding Amount of Revolving Credit
Loans on such day and (ii) the Outstanding Amount of L/C Obligations on such day
to (b) the Aggregate Commitments in effect on such day.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter, the Intercreditor
Agreements (if any) and the Collateral Documents.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Revolving
Credit Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, in each case pursuant to Section 2.02(a), and which, if in writing,
shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mack Portfolio” means a portfolio of Investment Properties owned by one or more
Borrowing Base Loan Parties having an aggregate initial Purchase Price of
$27,570,000, which Investment Properties are leased to Mack Industries, Ltd.
pursuant to an NNN Lease Agreement.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent and
its Subsidiaries, or the Borrower and its Subsidiaries, taken as a whole; (b) a
material adverse effect on the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of the Loan Parties
taken as a whole to perform their obligations under any Loan Document; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

 

26



--------------------------------------------------------------------------------

“Maturity Date” means, the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.13, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Maximum NNN Lease Termination Amount” means, with respect to any NNN Leased
Investment Property, an amount equal to fifteen percent (15%) of the remainder
of (a) the gross sales price for such Investment Property received in cash by a
Loan Party upon disposition thereof, less the aggregate of all transaction and
closing costs incurred by any Loan Party in connection with the disposition of
such Investment Property, minus (b) the greater of (x) the Purchase Price of
such Investment Property and (y) the allocated purchase price (or similar term)
with respect to such Investment Property under the applicable NNN Lease
Agreement.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any issuance or sale by the Parent of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance or sale,
less (ii) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses, incurred by the Parent in connection with such issuance
or sale, other than any such amounts paid or payable to an Affiliate of the
Parent.

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Parent’s equity in any net loss of any such
Subsidiary for such period shall

 

27



--------------------------------------------------------------------------------

be included in determining Net Income, and (c) any income (or loss) for such
period of any Person if such Person is not a Subsidiary of the Parent, except
that the Parent’s equity in the net income of any such Person for such period
shall be included in Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Parent or a Subsidiary
thereof as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary of the Parent, such Subsidiary is not
precluded from further distributing such amount to the Parent as described in
clause (b) of this proviso).

“Net Operating Income” means, with respect to any Investment Property for any
period, an amount equal to (a) the aggregate gross revenues of the Consolidated
Group derived from the operation of such Investment Property during such period
from tenants in occupancy and paying rent, minus (b) the sum of all expenses and
other proper charges incurred in connection with the operation and management of
such Investment Property during such period (including accruals for real estate
taxes and insurance, rollover costs and management expenses (including
allocations of corporate overhead, if any) (which management expenses shall be
an amount equal to the greater of (x) three percent (3%) of the rent payable in
respect of such Investment Property during such period and (y) the aggregate
amount of any actual management, advisory or similar fees paid during such
period), but excluding debt service charges, income taxes, depreciation and
amortization), which expenses and accruals shall be calculated in accordance
with GAAP.

“New Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

“NNN Lease Agreement” means, at any time, a triple net, master lease agreement
between one or more Loan Parties, as lessor(s), and a third party that is not an
Affiliate of Parent, as lessee, with respect to one or more Investment
Properties, which lease agreement provides inter alia, that the lessor(s) party
thereto have the right at any time to sell or otherwise dispose of any or all
Investment Properties subject to such lease agreement, and to terminate such
lease agreement as it applies to each such Investment Property upon such sale or
other disposal without payment to the lessee of any amounts as a result of such
termination other than amounts with respect to any such Investment Property that
in the aggregate do not exceed the Maximum NNN Lease Termination Amount
applicable to such Investment Property.

“NNN Leased Investment Property” means, at any time, an Investment Property that
is subject to an NNN Lease Agreement at such time (excluding, for the avoidance
of doubt, any ARP Managed Investment Property, any Approved Third Party Managed
Property and any Legacy Managed Investment Property).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary

 

28



--------------------------------------------------------------------------------

bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of the such Single
Asset Entity.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Revolving Credit Loans made by such Lender, substantially in the
form of Exhibit B.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Revolving Credit Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Partnership” has the meaning specified in the introductory paragraph
hereto.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means January 18, 2013.

“Original Credit Agreement” has the meaning specified in the first recital
hereto.

 

29



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to any Revolving Credit Loan on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Outstanding Recourse Indebtedness Amount” means, at any time, the aggregate
principal amount of all Recourse Indebtedness (other than Recourse Indebtedness
permitted under Section 7.03(e)) outstanding at such time, including the
aggregate principal amount of all Indebtedness incurred by any Loan Party
pursuant to Section 7.03(d) that is outstanding at such time.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

30



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Administrative Agent.

“Permitted Maricopa Percentage” means, (i) during the period commencing on the
Original Closing Date and ending January 18, 2014, 60% and (ii) at any time
thereafter, 45%.

“Permitted Self Insurance” has the meaning specified in Section 6.07(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement among the Loan Parties and the
Administrative Agent, dated as of the Original Closing Date, substantially in
the form of Exhibit E.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement” means, with respect to any Eligible Investment Property,
the purchase and sale agreement or other similar purchase document pursuant to
which such Eligible Investment Property was acquired by the Borrower or any
Affiliate thereof from a third party that is not an Affiliate of the Parent.

“Purchase Price” means, with respect to any Eligible Investment Property, the
contractual purchase price that was paid by the Borrower or an Affiliate thereof
for the acquisition of such Eligible Investment Property from a third party that
is not an Affiliate of the Parent, which purchase amount shall be set forth in
the Purchase Agreement relating to such Eligible Investment Property.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Non-Recourse Indebtedness of such Person and Indebtedness
under the Loan Documents.

“Register” has the meaning specified in Section 11.06(c).

 

31



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reported Value” means, with respect to any Eligible Investment Property, the
estimated value of such Eligible Investment Property as set forth in a Valuation
Report relating to such Eligible Investment Property delivered to the
Administrative Agent hereunder.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice and (b) with respect to
an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitments or, if the commitment of each Lender
to make Revolving Credit Loans has been terminated, Lenders holding in the
aggregate at least 66-2/3% of the Total Outstandings; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” has the meaning specified in Section 4.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof). Notwithstanding the foregoing,
the conversion of (including any cash payment upon the conversion of), payment
of any principal or premium on, or payment of any interest with respect to, any
Convertible Debt Securities shall not constitute a Restricted Payment.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

32



--------------------------------------------------------------------------------

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Self Insurance” has the meaning specified in Section 6.07(a).

“Short-Term Leased Investment Property” means, at any time, a Leased Investment
Property that is subject to a Short Term Lease at such time.

“Short-Term Lease” means, at any time, a written lease agreement that (i) had an
initial lease term of at least 12 months, which initial lease term expired on or
prior to such time and (ii) has no minimum lease term at such time, but is
instead month-to-month, as a result of the initial lease term having been
extended on such basis.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Investment Property and/or cash and other assets of nominal value
incidental to such Person’s ownership of such Investment Property; (b) is
engaged only in the business of owning, developing and/or leasing such
Investment Property; and (c) receives substantially all of its gross revenues
from such Investment Property. In addition, if the assets of a Person consist
solely of (i) Equity Interests in one or more other Single Asset Entities and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entities, such Person shall also be deemed
to be a Single Asset Entity for purposes of this Agreement (such an entity, a
“Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business

 

33



--------------------------------------------------------------------------------

or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent, substantially in the form of Exhibit F.

“Specified AVM Reported Investment Property” means, at any time, an Investment
Property in respect of which an AVM Report having a confidence score of greater
than or equal to 70 but less than 76 is the then most recent Valuation Report
delivered to the Administrative Agent hereunder with respect to such Investment
Property.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Guarantors” means, collectively, all of the Guarantors other than
the Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-

 

34



--------------------------------------------------------------------------------

market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) total equity of the Consolidated Group, minus (b) all
intangible assets (other than Acquired Lease Intangibles) of the Consolidated
Group, plus (c) all accumulated depreciation and amortization of Acquired Lease
Intangibles of the Consolidated Group, in each case on a consolidated basis
determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Party Insurance Companies” has the meaning specified in Section 6.07(a).

“Threshold Amount” means $10,000,000.

“Total Asset Value” means, with respect to the Consolidated Group as at any date
of determination, (i) the book value of the total assets of the Consolidated
Group on such date, plus (ii) all accumulated depreciation and amortization of
Acquired Lease Intangibles of the Consolidated Group as of such date, in each
case as determined in accordance with GAAP.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, as at any date of determination, the aggregate
amount of all Indebtedness of the Consolidated Group on such date determined on
a consolidated basis.

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Credit Loans and all L/C Obligations.

“Toxic Mold” means fungi that reproduce through the release of spores or the
splitting of cells or other means that may pose a risk to human health or the
environment or negatively affect

 

35



--------------------------------------------------------------------------------

the value of real property, including, but not limited to, mold, mildew, fungi,
fungal spores, fragments and metabolites such as mycotoxins and microbial
volatile organic compounds.

“Transitional Investment Property” means, at any time, an Investment Property
(other than an Investment Property that is, or that at any time on or following
the acquisition thereof by a Loan Party was, a Leased Investment Property or an
NNN Leased Investment Property) in respect of which the Borrower or applicable
Subsidiary Guarantor that owns such Investment Property is engaging in any of
the following activities at such time in order to prepare such Investment
Property to be leased: (i) undergoing proceedings to have each Person evicted
that was occupying such Investment Property at the time such Investment Property
was acquired by the Borrower or such Subsidiary Guarantor, (ii) having repairs
and/or other improvements made to such Investment Property in order to improve
the condition of such Investment Property from that which existed at the time
such Investment was acquired by the Borrower or such Subsidiary Guarantor and/or
(iii) advertising such Investment Property for lease or engaging in other
customary activities to identify one or more tenants to lease such Investment
Property. For the avoidance of doubt, an Investment Property shall cease to be a
Transitional Investment Property on the first date to occur following the
acquisition of such Investment Property by a Loan Party that such Investment
Property becomes subject to a lease agreement with one or more lessees under
which such lessees have begun paying rent to a Loan Party.

“Type” means, with respect to a Revolving Credit Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“Unleased Investment Property” means, at any time, an Investment Property that
was a Leased Investment Property prior to such time but is not a Leased
Investment Property at such time by virtue of such Investment Property (i) not
being subject to a lease agreement with one or more tenants under which rent is
payable to a Loan Party and/or (ii) being subject to a lease agreement with one
or more tenants under which such tenant(s) are more than two months in arrears
on their rent payments due thereunder.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Parent and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) the sum of amounts included in the foregoing

 

36



--------------------------------------------------------------------------------

clause (a) that are held by a Person other than the Parent or any of its
Subsidiaries as a deposit or security for Contractual Obligations.

“Unused Fee” has the meaning specified in Section 2.08(a).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Valuation Report” means either an Appraisal, an AVM Report or a BPO Report.

“Wholly Owned Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is a Wholly Owned Subsidiary of the Borrower.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

37



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Historical
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Group or to the
determination of any amount for the Consolidated Group on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the Parent is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by one or more
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which

 

38



--------------------------------------------------------------------------------

such ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) Availability shall be greater than or
equal to $0, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Revolving Credit Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of

 

39



--------------------------------------------------------------------------------

$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Credit Loans to be borrowed, converted or
continued, (iv) the Type of Revolving Credit Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Revolving Credit Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Revolving Credit Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Revolving Credit Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type,

 

40



--------------------------------------------------------------------------------

there shall not be more than seven (7) Interest Periods in effect with respect
to Revolving Credit Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Original Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) Availability shall be greater than or equal to $0,
(y) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for

 

41



--------------------------------------------------------------------------------

which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Original Closing Date, or shall impose upon the L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Original Closing Date and
which the L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount of any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

42



--------------------------------------------------------------------------------

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 12:00 noon at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has

 

43



--------------------------------------------------------------------------------

automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

44



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 12:00 noon on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by

 

45



--------------------------------------------------------------------------------

the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or

 

46



--------------------------------------------------------------------------------

any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary thereof.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not,

 

47



--------------------------------------------------------------------------------

preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the

 

48



--------------------------------------------------------------------------------

Required Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

2.04 Prepayments of Revolving Credit Loans.

(a) Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 12:00 noon
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Credit Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Revolving Credit Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified

 

49



--------------------------------------------------------------------------------

therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be applied to the Revolving Credit Loans of the Lenders in accordance with
their respective Applicable Percentages.

(b) Mandatory Prepayments.

(i) If for any reason Availability is at any time less than $0, the Borrower
shall immediately prepay Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount necessary
to cause Availability to be greater than or equal to $0 at such time.

(ii) Prepayments made pursuant to Section 2.04(b)(i), Section 2.17(b), or
Section 2.17(c), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and third,
shall be used to Cash Collateralize the remaining L/C Obligations. Upon a
drawing under any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.

2.05 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, Availability would be less than $0, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.06 Repayment of Revolving Credit Loans. The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Revolving Credit
Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii)

 

50



--------------------------------------------------------------------------------

each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

(b) (i) While any Event of Default exists under Section 8.01(a)(i) or
Section 8.01(f), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Revolving Credit Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03 and in Sections 2.13(b)(v) and 2.14(e):

(a) Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
line fee (the “Unused Fee”) equal to the Applicable Fee Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16. The Unused
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Original Closing Date, and on the last day of the Availability
Period. The Unused Fee shall be calculated quarterly in arrears, and if there is
any change in the Applicable Fee Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Fee Rate separately
for each period during such quarter that such Applicable Fee Rate was in effect.

(b) Other Fees. (i) The Parent and the Borrower shall pay to the Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

51



--------------------------------------------------------------------------------

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Revolving Credit Loan for the day on which such Revolving Credit
Loan is made, and shall not accrue on such Revolving Credit Loan, or any portion
thereof, for the day on which such Revolving Credit Loan or such portion is
paid, provided that any Revolving Credit Loan that is repaid on the same day on
which it is made shall, subject to Section 2.11(a), bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the ratio of
Total Indebtedness to Total Asset Value as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the ratio of
Total Indebtedness to Total Asset Value would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Parent or any other Loan Party under any Debtor Relief Laws,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.07(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Revolving

 

52



--------------------------------------------------------------------------------

Credit Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Revolving Credit Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such

 

53



--------------------------------------------------------------------------------

Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Revolving Credit Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and to
make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Revolving Credit Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Revolving Credit Loan in any particular place or manner
or to constitute a

 

54



--------------------------------------------------------------------------------

representation by any Lender that it has obtained or will obtain the funds for
any Revolving Credit Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Credit Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Credit Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Credit
Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Extension of Maturity Date.

(a) Request for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Initial Maturity Date, request that
the Lenders extend the Maturity Date for an additional twelve (12) months from
the Initial Maturity Date. The Administrative Agent shall distribute any such
Extension Notice to the Lenders promptly following its receipt thereof.

 

55



--------------------------------------------------------------------------------

(b) Conditions Precedent to Effectiveness of Maturity Date Extension. As
conditions precedent to the effectiveness of such extension of the Maturity
Date, each of the following requirements shall be satisfied:

(i) The Administrative Agent shall have received an Extension Notice within the
period required under subsection (a) above;

(ii) On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date, no
Default or Event of Default shall have occurred and be continuing;

(iii) The Administrative Agent shall have received a certificate of the Parent
dated as of the Initial Maturity Date and signed by a Responsible Officer of the
Parent certifying to the Administrative Agent and the Lenders that, after giving
effect to such extension of the Maturity Date, no outstanding Recourse
Indebtedness of the Loan Parties (other than the Facility and Indebtedness
permitted under Section 7.03(e)) has a maturity date earlier than 180 days after
the Maturity Date (as extended hereby);

(iv) On the date of such Extension Notice and on the date of such extension of
the Maturity Date, at least one class of common Equity Interests of the Parent
shall be listed on the New York Stock Exchange or The NASDAQ Stock Market;

(v) The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Lenders based on their Applicable Percentages as of the Initial
Maturity Date, an extension fee in an amount equal 0.25% of the Aggregate
Commitments in effect on the Initial Maturity Date, it being agreed that such
fee shall be fully earned when paid and shall not be refundable for any reason;

(vi) The Administrative Agent shall have received a certificate of each Loan
Party dated as of the Initial Maturity Date signed by a Responsible Officer of
such Loan Party certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Initial Maturity Date, except (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, (y) any representation or warranty
that is already by its terms qualified as to “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification and (z) for purposes of this
Section 2.13, the representation and warranty contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsection (a) or (b) of Section 6.01 (except, if the most recent
statements were furnished pursuant to Section 6.01(a), the qualification in
Section 5.05(a) as to the absence of footnotes and normal year-end audit
adjustments shall not apply to such statements), and (B) no Default exists;

(vii) The Administrative Agent shall have received a Valuation Report with
respect to each then existing Eligible Investment Property, in each case dated
not earlier than ten (10) days prior to the date of the Extension Notice,
together with a certificate

 

56



--------------------------------------------------------------------------------

executed by a Responsible Officer of the Parent certifying to the Administrative
Agent and the Lenders that, immediately after giving effect to such extension of
the Maturity Date, the AVM Lower-Tier Confidence Score Percentage at such time
does not exceed 10% (which certificate shall also contain a reasonably detailed
calculation of such AVM Lower-Tier Confidence Score Percentage);

(viii) The Borrower shall have delivered to the Administrative Agent a Solvency
Certificate executed on behalf of each of the Loan Parties (with respect to the
Solvency of each such Loan Party both before and after giving effect to such
extension); and

(ix) The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of each of the Pledge Agreement and Guaranty,
executed by the Loan Parties party thereto.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon written notice
to the Administrative Agent, the Borrower may from time to time request an
increase in the Aggregate Commitments by an amount (in the aggregate for all
such requests) not exceeding $210,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $50,000,000, (ii) the Borrower
may make a maximum of three such requests and (iii) the written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) shall be
required for any such increase in the Aggregate Commitments. If the
Administrative Agent consents to the Borrower’s request for an increase in the
Aggregate Commitments, the Administrative Agent shall promptly inform the
Lenders of such request made by the Borrower. On or prior to the time that the
Administrative Agent informs the Lenders of the Borrower’s request for an
increase in the Aggregate Commitments, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the L/C Issuer, the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel (a “New Lender Joinder Agreement”).

 

57



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As conditions precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (2) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects as of such date after
giving effect to such qualification and (3) that for purposes of this
Section 2.14, the representation and warranty contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsection (a) or (b) of Section 6.01, and (B) no Default exists,
(ii) the Administrative Agent shall have received (x) a New Lender Joinder
Agreement duly executed by the Borrower and each Eligible Assignee that is
becoming a Lender in connection with such increase, which New Lender Joinder
Agreement shall be acknowledged and consented to in writing by the
Administrative Agent and the L/C Issuer and (y) written confirmation from each
existing Lender, if any, participating in such increase of the amount by which
its Commitment will be increased, which confirmation shall be acknowledged and
consented to in writing by the L/C Issuer and (iii) the Borrower shall have paid
to the Arranger the fee required to be paid pursuant to the Fee Letter in
connection therewith. The Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 11.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided

 

58



--------------------------------------------------------------------------------

pursuant to clause (iv) above, after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

59



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Revolving Credit Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Revolving Credit Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Revolving Credit Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Revolving Credit Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Credit Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Revolving Credit
Loans of, or L/C Obligations owed to, such Defaulting Lender until such time as
all Revolving Credit Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting

 

60



--------------------------------------------------------------------------------

Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the

 

61



--------------------------------------------------------------------------------

Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.17 Borrowing Base Eligibility Criteria; Sales and other Removals of Investment
Properties Included in the Borrowing Base Amount; Valuation Reports.

(a) Requirements for Investment Properties to be Included in the Borrowing Base
Amount. Investment Properties may be added to the calculation of the Borrowing
Base Amount on any Business Day during the Borrowing Base Inclusion Period;
provided that prior to any Investment Property being included in the calculation
of the Borrowing Base Amount (and, in the case of the requirements set forth in
clauses (ii) through (xiii) below, at all times that such Investment Property is
included in the calculation of the Borrowing Base Amount as provided in
Section 2.17(b)), each of the following requirements shall have been satisfied
with respect to such Investment Property (such requirements being referred to
herein as the “Borrowing Base Eligibility Criteria”):

(i) At least three Business Days (or such shorter period of time as agreed to by
the Administrative Agent in writing) prior to the inclusion of such Investment
Property in the calculation of the Borrowing Base Amount, the Borrower shall
have provided the Administrative Agent with a written request for such
Investment Property to be included in the calculation of the Borrowing Base
Amount, which request shall be accompanied by (x) (1) reasonably detailed
property diligence materials, including (x) if such request is submitted on or
after the Borrowing Base Value Adjustment Date, a Valuation Report with respect
to such Investment Property, dated as of a date not earlier than ten
(10) Business Days prior to the date of such request, together with a
certificate executed by a Responsible Officer of the Parent certifying to the
Administrative Agent and the Lenders that, immediately after giving effect to
the inclusion of such Investment Property in the calculation of the Borrowing
Base Amount, the AVM Lower-Tier Confidence Score Percentage at such time does
not exceed 10% (which certificate shall also contain a reasonably detailed
calculation of such AVM Lower-Tier Confidence Score Percentage) and (y) a
representation and warranty made by the Borrower as to the Purchase Price paid
for such Investment Property, (2) a description of such Investment Property and
the cost of all improvements (if any) made thereto by the applicable Borrowing
Base Loan Party, (3) a writing in form reasonably satisfactory to the
Administrative Agent and signed by a Responsible Officer of the Borrower
certifying that such Investment Property is wholly-owned and controlled by a
Borrowing Base Loan Party, (4) a reasonably detailed description of the Capital
Expenditures (including the estimated amount thereof) expected to be made by the
applicable Borrowing Base Loan Party with respect to such Investment Property in
the twelve month period following its inclusion in the calculation of the
Borrowing Base Amount (such description, together with the descriptions with
respect to such Investment Property contemplated in subclause (2) of this clause
(i), shall be in the form of Exhibit J or another form acceptable to the

 

62



--------------------------------------------------------------------------------

Administrative Agent) and (5) such additional documents and information as
reasonably requested by the Administrative Agent (such written request, together
with the accompanying materials specified herein, is referred to herein as the
“Borrowing Base Inclusion Request”) and (y) Borrowing Base Inclusion Requests
for at least twenty (20) other additional Investment Properties to also be
included in the calculation of the Borrowing Base Amount at such time.

(ii) Such Investment Property shall consist of a single family detached house,
or a condominium, townhouse, cooperative, duplex, tri-plex or four-plex.

(iii) Such Investment Property shall be wholly-owned and controlled by a
Borrowing Base Loan Party.

(iv) The Borrowing Base Loan Party that owns such Investment Property must have
its principal place of business and chief executive office located in, the
United States of America, any State thereof or the District of Columbia.

(v) Such Investment Property shall be located in the continental United States.

(vi) Such Investment Property shall be free and clear of all negative pledges
and/or encumbrances or restrictions on the ability of the Borrowing Base Loan
Party that owns such Investment Property to transfer or encumber such Investment
Property or any income therefrom or proceeds thereof. For the avoidance of
doubt, the right of a lessee under an NNN Lease Agreement to receive a payment
upon disposition of an Investment Property subject to such lease shall not
constitute an encumbrance or restriction on the ability of a Borrowing Base Loan
Party to transfer such Investment Property or any income therefrom or proceeds
thereof so long as the amount to which such lessee is entitled in respect of
such disposition does not exceed the Maximum NNN Lease Termination Amount with
respect to such Investment Property.

(vii) There shall not exist any Lien or other encumbrance on (x) such Investment
Property (or any income therefrom or proceeds thereof), other than Liens
permitted under Section 7.01(a), (c), (d), (g), (j) or (k), (y) any other assets
or property of the Borrowing Base Loan Party that owns such Investment Property,
other than Liens permitted under Section 7.01 or (z) any of the Equity Interests
of the Borrowing Base Loan Party that owns such Investment Property (or any
direct or indirect Subsidiary of the Borrower that owns any Equity Interests of
such Borrowing Base Loan Party), including any right to receive distributions or
other amounts in respect of such Equity Interests, other than Liens permitted
under Section 7.01(a) and (l).

(viii) The Borrowing Base Loan Party that owns such Investment Property shall
not have any Indebtedness (other than Indebtedness permitted under
Section 7.03(a) or Section 7.03(d) (subject to the proviso at the end of
Section 7.03)) and shall be Solvent and not subject to any proceedings under any
Debtor Relief Law.

(ix) If such Investment Property is a Leased Investment Property, such
Investment Property shall either be subject to a lease with a minimum lease term
of at least twelve (12) months or subject to a Short Term Lease; provided, that
the aggregate

 

63



--------------------------------------------------------------------------------

contribution to the Borrowing Base Amount from Short Term Leased Investment
Properties shall be limited as set forth in clause (iv) of the proviso to the
definition of Borrowing Base Amount;

(x) Such Investment Property shall be in compliance with all insurance
requirements set forth in Section 6.07, and if requested by the Administrative
Agent at any time, the Borrower shall have provided the Administrative Agent
with evidence reasonably satisfactory to the Administrative Agent of such
insurance compliance.

(xi) There shall not be any real estate taxes or homeowners association fees
with respect to such Investment Property that are past due.

(xii) Such Investment Property must be an ARP Managed Investment Property, an
NNN Leased Investment Property, an Approved Third Party Managed Investment
Property or a Legacy Managed Investment Property.

(xiii) If such Investment Property is an NNN Leased Investment Property, (A) the
lessee under the NNN Lease Agreement with respect to such NNN Leased Investment
Property shall be an Approved NNN Lessee and (B) the manager of such NNN Leased
Investment Property shall be either the Approved NNN Lessee party to the
applicable NNN Lease Agreement or an Acceptable Management Company.

(xiv) The Administrative Agent shall have received an Availability Certificate
from the Borrower showing that Availability after giving effect to the inclusion
of such Investment Property in the calculation of the Borrowing Base Amount is
greater than or equal to $0, together with the information contemplated in
clauses (i) through (ix) of Section 6.02(h).

(xv) The Administrative Agent shall have received a copy of the limited
liability company operating agreement, partnership agreement, bylaws or other
similar organizational documents of the Borrowing Base Loan Party that owns such
Investment Property and each Subsidiary of the Borrower that directly or
indirectly owns any Equity Interests in such Borrowing Base Loan Party, which
organizational documents shall be (x) in form and substance reasonably
satisfactory to the Administrative Agent and (y) certified by a Responsible
Officer of the Parent as being true, correct and complete.

(xvi) The Administrative Agent shall have received such additional information
regarding such Investment Asset as reasonably requested by the Administrative
Agent (on behalf of itself or any Lender).

(xvii) within thirty days following the inclusion of an Investment Property in
the Borrowing Base Amount, the Borrower or other applicable Borrowing Base Loan
Party shall have delivered to the Administrative Agent a copy of the policy of
title insurance or title insurance commitment received by the Borrower or such
other Borrowing Base Loan Party in connection with its purchase of such
Investment Property, giving effect to the applicable Borrowing Base Loan Party’s
ownership of such Investment Property; for the avoidance of doubt, if the
Borrower or other applicable Borrowing Base Loan Party fails to deliver a copy
of the policy of title insurance or title insurance commitment with

 

64



--------------------------------------------------------------------------------

respect to any Investment Property within such thirty day period, (i) such
Investment Property shall no longer satisfy all of the Borrowing Base
Eligibility Criteria and shall automatically be removed from the calculation of
the Borrowing Base Amount pursuant to Section 2.17(b) and (ii) the Borrower
shall comply with the requirements of Section 2.17(b) in connection with such
removal.

(b) Removal of Investment Properties from the Borrowing Base Amount for Failure
to Satisfy Borrowing Base Eligibility Criteria.

(i) If at any time any Investment Property included in the calculation of the
Borrowing Base Amount no longer satisfies all of the Borrowing Base Eligibility
Criteria set forth in Section 2.17(a)(ii) through (xiii), or if any of the
deliverables required under Section 2.17(a)(xvii) with respect to any Investment
Property included in the calculation of the Borrowing Base Amount are not
provided to the Administrative Agent within the time period required under
Section 2.17(a)(xvii), then (i) such Investment Property shall be automatically
removed from the calculation of the Borrowing Base Amount and (ii) the Borrower
shall, within two (2) Business Days after becoming aware that such Investment
Property no longer satisfies any such Borrowing Base Eligibility Criteria,
provide the Administrative Agent and the Lenders with written notice thereof,
together with (x) an Availability Certificate setting forth the calculation of
Availability (giving effect to the removal of such Investment Property from the
Borrowing Base Amount) and (y) the information contemplated in clauses
(i) through (ix) of Section 6.02(h). If, after giving effect to any such removal
of the applicable Investment Property from the calculation of the Borrowing Base
Amount, Availability is less than $0, the Borrower shall immediately prepay
Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount necessary to
cause Availability to be greater than or equal to $0 in the manner specified in
Section 2.04(b)(ii).

(ii) If at any time the aggregate Reported Values of all Investment Properties
included in the calculation of the Borrowing Base Amount at such time is less
than 90% of the aggregate Reported Values of all Investment Properties included
in the calculation of the Borrowing Base Amount as of the last day of the then
most recently ended fiscal quarter of the Parent other than as a result of
removing certain Investment Properties in accordance with the terms of
Section 2.17(c) (in which case the following shall apply only if the aggregate
Reported Values of all Investment Properties remaining after such removal is
less than 90% of the aggregate Reported Values of such unremoved Investment
Properties as of such last day of the quarter then most recently ended) (such
event, a “Significant Borrowing Base Valuation Reduction Event”), the Borrower
shall, within two (2) Business Days after becoming aware of such Significant
Borrowing Base Valuation Reduction Event, deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Parent containing a
reasonably detailed calculation of the AVM Lower-Tier Confidence Score
Percentage at such time (such certificate, an “AVM Lower-Tier Confidence Score
Calculation Certificate”). If the AVM Lower-Tier Confidence Score Percentage at
such time is greater than 10%, the Borrower shall, together with delivery of
such AVM Lower-Tier Confidence Score Calculation Certificate, (x) deliver BPO
Reports with respect to a sufficient number of Investment

 

65



--------------------------------------------------------------------------------

Properties such that, after giving effect to such delivery, the AVM Lower-Tier
Confidence Score Percentage is less than or equal to 10%, (y) deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Parent certifying to the Administrative Agent and the Lenders that, immediately
after giving effect to the delivery of such BPO Reports in accordance with the
immediately preceding clause (x), the AVM Lower-Tier Confidence Score Percentage
at such time does not exceed 10% (which certificate shall also contain a
reasonably detailed calculation of such AVM Lower-Tier Confidence Score
Percentage) and (z) deliver to the Administrative Agent an Availability
Certificate setting forth the calculation of Availability (giving effect to the
removal of such Investment Properties from the Borrowing Base Amount), together
with the information contemplated in clauses (i) through (ix) of
Section 6.02(h). If, after giving effect to any such removal of Investment
Properties from the calculation of the Borrowing Base Amount, Availability is
less than $0, the Borrower shall immediately prepay Revolving Credit Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount necessary to cause Availability to be greater
than or equal to $0 in the manner specified in Section 2.04(b)(ii).

(c) Removal of Investment Properties Included in the Borrowing Base Amount by
Borrower. The Borrower may remove an Investment Property from the calculation of
the Borrowing Base Amount (including, without limitation, in connection with a
Disposition of such Investment Property) (each such transaction being referred
to herein as a “Borrowing Base Release Transaction”) upon the completion of the
following conditions precedent to the satisfaction of the Administrative Agent:

(i) The Borrower shall have delivered to the Administrative Agent and the
Lenders written notice of their desire to consummate such Borrowing Base Release
Transaction on or prior to the date that is three (3) Business Days (or such
shorter period of time as agreed to by the Administrative Agent in writing)
prior to the date on which such Borrowing Base Release Transaction is to be
effected;

(ii) On or before the date that is three (3) Business Days (or such shorter
period of time as agreed to by the Administrative Agent in writing) prior to the
date of the proposed Borrowing Base Release Transaction, the Borrower shall have
submitted to the Administrative Agent and the Lenders (x) an Availability
Certificate giving pro forma effect to the proposed Borrowing Base Release
Transaction, together with the information contemplated in clauses (i) through
(ix) of Section 6.02(h), (y) a certificate executed by a Responsible Officer of
the Parent certifying to the Administrative Agent and the Lenders that
(A) immediately before and after giving effect to such Borrowing Base Release
Transaction, no Default or Event of Default has occurred and is continuing and
(B) after giving effect to such Borrowing Base Release Transaction, (1) the Loan
Parties are in compliance on a pro forma basis with all covenants contained in
Section 7.11, (2) the total number of Investment Assets included in the
calculation of the Borrowing Base Amount is not less than 800 and (3) the
aggregate Investment Property Values of all Investment Properties included in
the calculation of the Borrowing Base Amount is not less than $100,000,000; and

 

66



--------------------------------------------------------------------------------

(iii) If, after giving effect to the proposed Borrowing Base Release
Transaction, Availability is less than $0, the Borrower shall have,
simultaneously with or prior to the consummation of such release, prepaid
Revolving Credit Loans and L/C Borrowings and/or Cash Collateralized the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount necessary to
cause Availability to be greater than or equal to $0 in the manner specified in
Section 2.04(b)(ii).

(d) Valuation Reports. The Borrowing Base Loan Parties shall, within ten
(10) Business Days after the end of each fiscal quarter of the Parent ending on
or after the Borrowing Base Value Adjustment Date, deliver to the Administrative
Agent an updated Valuation Report, dated as of a date no earlier than ten
(10) days prior to the date of such delivery (or as of such earlier date as the
Administrative Agent shall have agreed in writing), with respect to each
Investment Property included in the calculation of the Borrowing Base Amount at
such time that has a Reported Value that is based on (i) an AVM Report that is
dated as of a date that is more than three months prior to the last day of such
fiscal quarter, (ii) a BPO Report that is dated as of a date that is more than
six months prior to the last day of such fiscal quarter or (iii) an Appraisal
that is dated as of a date that is more than one year prior to the last day of
such fiscal quarter, together with a certificate executed by a Responsible
Officer of the Parent certifying to the Administrative Agent and the Lenders
that the AVM Lower-Tier Confidence Score Percentage on the last day of such
fiscal quarter did not exceed 10% (which certificate shall also contain a
reasonably detailed calculation of such AVM Lower-Tier Confidence Score
Percentage).

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions

 

67



--------------------------------------------------------------------------------

(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant

 

68



--------------------------------------------------------------------------------

Register and (z) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or the L/C Issuer, in
each case, that are payable or paid by the Administrative Agent or a Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the

 

69



--------------------------------------------------------------------------------

reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

70



--------------------------------------------------------------------------------

Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to the such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise

 

71



--------------------------------------------------------------------------------

imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Revolving Credit Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) above, “Impacted

 

72



--------------------------------------------------------------------------------

Loans”) or (b) the Administrative Agent or the Required Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrowers and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent determines, or the affected Lenders
notify the Administrative Agent and the Borrowers, that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

73



--------------------------------------------------------------------------------

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Revolving Credit
Loan the interest on which is determined by reference to the Eurodollar Rate (or
of maintaining its obligation to make any such Revolving Credit Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Revolving
Credit Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive,

 

74



--------------------------------------------------------------------------------

then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Revolving Credit Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Revolving Credit Loan, provided the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Revolving Credit
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Credit Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Revolving Credit Loan) to prepay, borrow, continue or convert
any Revolving Credit Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any any loss or expense arising from the liquidation of funds obtained
by it to maintain such Revolving Credit Loan or from fees payable to terminate
the deposits from which such funds were obtained, but excluding lost profit or
consequential damages. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Revolving Credit Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to

 

75



--------------------------------------------------------------------------------

Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Revolving Credit Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness. This Amended and Restated Credit Agreement
shall become effective on and as of the first date (the “Restatement Effective
Date”) on which all of the following conditions precedent shall have been
satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

76



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v) a favorable opinion of Hunton & Williams LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the conditions specified in this Section 4.01 have been satisfied
(other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01), (B) that there has been no event or
circumstance since December 31, 2012 that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) no action, suit, investigation or proceeding is pending or, to the
knowledge of any Loan Party, threatened in any court or before any arbitrator or
Governmental Authority that (1) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or
(2) would reasonably be expected to have a Material Adverse Effect, (D) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Initial
Maturity Date, except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (y) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (z) for purposes of this Section 4.01(a)(viii),
the representation and warranty contained in subsection (a) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
subsection (a) or (b) of Section 6.01, and (E) no Default exists.

(viii) a Solvency Certificate from the Parent certifying that, after giving
effect to the transactions to occur on the Restatement Effective Date
(including, without limitation, all Credit Extensions to occur on the
Restatement Effective Date), each Loan Party is, individually and together with
its Subsidiaries on a consolidated basis, Solvent; and

 

77



--------------------------------------------------------------------------------

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Arranger or the Required Lenders
reasonably may require.

(b) Any fees required hereunder or under the Fee Letter to be paid on or before
the Restatement Effective Date shall have been paid.

(c) Completion of all due diligence with respect to the Borrower, Guarantors,
Investment Assets and Collateral in scope and determination satisfactory to the
Administrative Agent, the Arranger and Lenders in their sole discretion;

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) prior to or on the Restatement Effective
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(e) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct as of the Restatement Effective Date (except to the
extent any such representation or warranty only speaks of a different date).

(f) No Default shall exist, or would result from the making of any Credit
Extension on the proposed Restatement Effective Date or from the application of
the proceeds thereof.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

On the Restatement Effective Date, (i) the participation interests of the
Lenders in any outstanding Letters of Credit shall be automatically reallocated
among the Lenders in accordance with their respective Applicable Percentages
after giving effect to the increase in the Aggregate Commitments occurring on
the Restatement Effective Date, (ii) any Lender that was not a party to the
Original Credit Agreement, and any Lender party to the Original Credit Agreement
whose Commitment has increased on the Restatement Effective Date, shall pay to
the Administrative Agent such amounts as are necessary to fund its new or
increased Applicable Percentage of all existing Revolving Credit Loans,
(iii) the Administrative Agent will use the proceeds thereof to pay to all
Lenders whose Applicable Percentage is decreasing on the Restatement Effective
Date such amounts as are necessary so that each Lender’s participation in
existing Revolving Credit

 

78



--------------------------------------------------------------------------------

Loans will be equal to its adjusted Applicable Percentage, and (iv) if the
Restatement Effective Date occurs on a date other than the last day of an
Interest Period applicable to any outstanding Revolving Credit Loan that is a
Eurodollar Rate Loan, then the Borrower shall pay any amounts required pursuant
to Section 3.05 on account of the payments made pursuant to clause (iii) of this
sentence.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Credit Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, (ii) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects as of such date after
giving effect to such qualification and (iii) for purposes of this Section 4.02,
the representation and warranty contained in subsection (a) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
subsection (a) or (b) of Section 6.01.

(b) No Default shall exist, or would result from, such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(d) After giving effect to the proposed Credit Extension, Availability shall be
greater than or equal to $0.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Credit Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its

 

79



--------------------------------------------------------------------------------

obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) except for the filing of UCC financing statements, the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof) or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Historical Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period, except as expressly noted
therein, and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) Since the date of the Historical Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(c) The consolidated forecasted balance sheet and statements of income and cash
flows of the Consolidated Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Parent’s best estimate of its future financial condition and performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and its Subsidiaries is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09 Environmental Compliance. To the Loan Parties’ knowledge:

(a) None of the properties currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at,

 

81



--------------------------------------------------------------------------------

or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
not reasonably expected to result in material liability to any Loan Party or any
of its Subsidiaries.

5.10 Insurance. The properties of the Parent and its Subsidiaries are insured
with one or more Third Party Insurance Companies and/or pursuant Permitted Self
Insurance, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates.

5.11 Taxes. The Parent and each of its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary thereof that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of each Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment

 

82



--------------------------------------------------------------------------------

percentage for any such plan to drop below 60% as of the most recent valuation
date; (iv) neither any Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Restatement Effective Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

5.13 Subsidiaries; Equity Interests. As of the Restatement Effective Date, no
Loan Party has any Subsidiaries other than as specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party or a Subsidiary thereof in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens other than Liens permitted to
exist under Section 7.01(a). All of the outstanding Equity Interests in each
Loan Party have been validly issued and are fully paid and nonassessable. Set
forth on Part (b) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Restatement Effective Date (as to each Loan Party)
the jurisdiction of its incorporation and the address of its principal place of
business. As of the Restatement Effective Date, the copy of the charter of each
Loan Party and each amendment thereto provided pursuant to subsection (a)(iv) of
Section 4.01 is a true and correct copy of each such document, each of which is
valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) Such Loan Party is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of such Loan Party only or of the
Loan Parties and their Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between such Loan Party and any Lender
or any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Parent, any Person Controlling the Parent, or any Subsidiary of
the Parent is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial

 

83



--------------------------------------------------------------------------------

statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number (or the equivalent thereof, in the case of a Loan
Party that is not organized under the laws of the United States, any State
thereof or the District of Columbia) is set forth on Schedule 11.02 (or, in the
case of a Subsidiary that becomes a Loan Party after the Restatement Effective
Date, is set forth in the information provided to the Administrative Agent with
respect to such Subsidiary pursuant to Section 6.12(b)).

5.18 Intellectual Property; Licenses, Etc. The Parent and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the best knowledge of the Loan Parties, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any Subsidiary thereof infringes upon any rights held by any other Person. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of any Loan Party, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

5.19 OFAC. No Loan Party, nor any Related Party, (i) is currently the subject of
any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Revolving Credit Loan, nor the proceeds from any Revolving
Credit Loan, has been used, directly or indirectly, to lend, contribute, provide
or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent or the L/C Issuer) of Sanctions.

 

84



--------------------------------------------------------------------------------

5.20 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.21 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.22 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Parent or any of its Subsidiaries as of the Restatement
Effective Date and neither the Parent nor any of its Subsidiaries has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.

5.23 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Original Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.

5.24 REIT Status; Stock Exchange Listing.

(a) Commencing with the REIT’s initial taxable year ending December 31, 2012,
the Parent has been organized and has operated in conformity with the
requirements for qualification and taxation as a REIT.

(b) At all times on and after the date, if any, of the Borrower’s delivery of an
Extension Notice pursuant to Section 2.13 (or, if earlier, on and after the
first date on which any common Equity Interests of the Parent are listed on the
New York Stock Exchange or The NASDAQ Stock Market), at least one class of
common Equity Interests of the Parent is listed on the New York Stock Exchange
or The NASDAQ Stock Market.

5.25 Subsidiary Guarantors. On the Restatement Effective Date, each Subsidiary
of the Borrower (other than an Excluded Subsidiary listed on Schedule II) is a
Subsidiary Guarantor.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Revolving Credit
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03,
6.11, 6.12, 6.15, 6.16 and 6.17) cause each Subsidiary thereof to:

 

85



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ending December 31, 2012, a consolidated
balance sheet of the Consolidated Group as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ending June 30, 2013), a consolidated balance sheet of
the Consolidated Group as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Group in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event at least 15 days before the end of
each fiscal year of the Parent, forecasts prepared by management of the Parent,
in form satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Consolidated Group on a monthly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs); and

(d) as soon as available, and no later than thirty (30) days after the last day
of each fiscal month of the Parent, a rent roll schedule that includes a
separate reference to each Leased Investment Property, each Eligible Unleased
Investment Property and each NNN Leased Investment Property included in the
calculation of the Borrowing Base Amount at such time, which rent roll schedule
shall be certified by the chief executive officer, chief financial officer,
treasurer or controller of the Parent as being true and correct in all material
respects.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Loan Parties shall not be separately required to furnish
such information under subsection (a) or (b) above, but the foregoing shall not
be in derogation of the obligation of the Loan Parties to furnish

 

86



--------------------------------------------------------------------------------

the information and materials described in subsections (a) and (b) above at the
times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending December 31, 2012), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Parent (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or similar governing body) (or the audit committee of
the board of directors or similar governing body) of any Loan Party by
independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, (x) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equityholders of the Parent, (y) copies of each annual
report, proxy, financial statement or other financial report sent to the limited
partners of the Borrower, and (z) copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; provided, that the
provisions of this clause (e) shall not apply to any debt securities issued
pursuant to an indenture, loan or credit or similar agreement in which the
aggregate outstanding principal amount of all debt securities issued under such
agreement is less than $10,000,000;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any

 

87



--------------------------------------------------------------------------------

investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
reasonably be expected to have a Material Adverse Effect;

(h) concurrently with the delivery of the rent roll schedule referred to in
Section 6.01(d), or more frequently if requested by the Administrative Agent
upon the occurrence and during the continuance of a Default, an Availability
Certificate, together with a calculation (certified by a Responsible Officer of
the Parent) of (i) the aggregate amount contributed to the Borrowing Base Amount
at such time from all Eligible Investment Properties located in each individual
county as a percentage of the total Borrowing Base Amount at such time, (ii) the
aggregate amount contributed to the Borrowing Base Amount from Eligible
Investment Properties that are not single family detached houses as a percentage
of the total Borrowing Base Amount at such time, (iii) the aggregate amount
contributed to the Borrowing Base Amount at such time from all Eligible
Transitional Investment Properties as a percentage of the total Borrowing Base
Amount at such time, (iv) the aggregate amount contributed to the Borrowing Base
Amount at such time from all Short Term Leased Investment Properties as a
percentage of the total Borrowing Base Amount at such time, (v) the number of
Investment Properties included in the calculation of the Borrowing Base Amount
at such time, and the aggregate Investment Property Value of all such Investment
Properties, (vi) the aggregate amount of Improvement Costs incurred by the Loan
Parties for all Investment Properties that are Eligible Investment Properties at
such time as a percentage of the aggregate Purchase Prices for all such Eligible
Investment Properties at such time, (vii) the aggregate amount contributed to
the Borrowing Base Amount at such time from all Investment Properties that are
not ARP Managed Investment Properties as a percentage of the total Borrowing
Base Amount at such time, (viii) the aggregate amount contributed to the
Borrowing Base Amount at such time from all Investment Properties that are
Legacy Managed Investment Properties as a percentage of the total Borrowing Base
Amount at such time and (ix) the aggregate amount contributed to the Borrowing
Base Amount at such time from all Investment Properties that are NNN Leased
Investment Properties (other than NNN Leased Investment Properties included in
the Mack Portfolio) leased to any one lessee or affiliated group of lessees
(whether pursuant to one or more than one NNN Lease Agreement) as a percentage
of the total Borrowing Base Amount at such time;

(i) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Parent, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify (including
certificates of insurance evidencing all such insurance);

(j) promptly, such additional information regarding the business, financial or
corporate affairs of the any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

88



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Parent or the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Loan Party shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Loan Parties or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

 

89



--------------------------------------------------------------------------------

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting Loan Party or any Subsidiary thereof, including pursuant to
any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent or the Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets prior to the time when any
penalty or fine shall be incurred with respect thereto, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect, or cause to
be maintained, preserved and protected, all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

6.07 Maintenance of Insurance.

 

90



--------------------------------------------------------------------------------

(a) Maintain (or, in the case of NNN Leased Investment Properties, cause to be
maintained) with financially sound and reputable insurance companies that are
not Affiliates of the Parent and that have a minimum of AM Best Rating A- VII or
better (“Third Party Insurance Companies”), insurance under a standard fire and
extended perils coverage form to include Named Storm and Earthquake as
reasonably deemed necessary by the Administrative Agent with respect to its
properties and business against loss or damage of the kinds customarily insured
against, and in similar fashion as, Persons engaged in the same or similar
business, of such types as are customarily carried under similar circumstances
by such other Persons and covering not less than 100% of full replacement cost;
provided, that the Loan Parties and their Subsidiaries may, with the prior
written consent of the Administrative Agent, maintain such insurance under a
plan by self-insurance, or a large deductible program, or a captive insurance
arrangement (collectively, “Self-Insurance”) instead of with one or more Third
Party Insurance Companies if (but only if): (i) Tangible Net Worth exceeds
$250,000,000 at the time such Self Insurance arrangement is entered into by any
Loan Party or Subsidiary thereof and, subject to the immediately following
proviso, at all times that such Self Insurance is maintained, (ii) the Loan
Parties’ and their Subsidiaries’ “self insurance” does not at any time exceed a
limit of $1,000,000 per occurrence and (iii) commercial general liability Self
Insurance, if any, shall be no less restrictive than an ISO standard CG 00 01
policy form (any such Self Insurance maintained by a Loan Party or Subsidiary
satisfying the requirements of clauses (i) - (iii) being referred to herein as
“Permitted Self Insurance”); provided, further, that (i) if Tangible Net Worth
becomes less than $250,000,000 (but greater than or equal to $200,000,000) on
any date during the period in which any Loan Party maintains Self Insurance, the
Loan Parties shall, within ninety (90) days from such date, terminate such Self
Insurance and cause all such insurance to be provided by one or more Third Party
Insurance Company until such time as Tangible Net Worth equals at least
$250,000,000 and (ii) if Tangible Net Worth becomes less than $200,000,000 on
any date during the period in which any Loan Party maintains Self Insurance, the
Loan Parties shall, within ten (10) days from such date (or such longer period
as the Administrative Agent may agree), terminate such Self Insurance and cause
all such insurance to be provided by one or more Third Party Insurance Company
until such time as Tangible Net Worth equals at least $250,000,000.

(b) Cause all liability insurance maintained by a Loan Party with respect to an
Eligible Investment Property to (i) provide for not less than 30 days’ (or 10
days in the case of termination for failure to pay premiums) prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
(ii) name the Administrative Agent as additional insured on behalf of the
Secured Parties (which additional insured status shall, in the case of Self
Insurance, be provided via endorsement no less restrictive than ISO endorsement
CG 20 10 07 04).

(c) Without limiting the foregoing, each Loan Party shall (i) maintain fully
paid flood hazard insurance on all or any portion of an Eligible Investment
Property that is located in a federally designated flood hazard zone, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 and as otherwise mandated under applicable law, (ii) upon request of the
Administrative Agent, furnish to the Administrative Agent evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any Eligible Investment Property
into or out of a federally designated flood hazard zone.

 

91



--------------------------------------------------------------------------------

(d) Each Loan Party shall indemnify, protect, defend and hold each Indemnitee
harmless from and against claims (alleged or real), actions, damages,
liabilities and expenses (including court costs and reasonable attorneys’ fees)
arising out of, relating to or in any manner connected with such Loan Party’s or
any of its Subsidiaries’ failure to maintain the policies of insurance required
by this Agreement, which indemnity will cover, among other matters, any amount
of exposure resulting from: (i) such Loan Party’s or Subsidiary’s election to
maintain Self-Insurance for any coverage required by this Agreement, (ii) the
deductible amount under any insurance coverage for which such Loan Party or
Subsidiary is responsible under this Agreement, (iii) liability in excess of the
amount of any insurance coverage for which such Loan Party or Subsidiary is
responsible under this Agreement, or (iv) any other uninsured or underinsured
liability for which such Loan Party or Subsidiary is responsible under this
Agreement.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect (subject to rights
of tenants) any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions solely for
general corporate purposes, including working capital, the payment of capital
expenses, to finance Investment Properties, and to pay fees, costs and expenses
incurred by any Loan Party in connection with preparing any Investment Property
to be leased (including, without limitation, any fees, costs and expenses
incurred in respect of repairs and improvements made to such Investment
Property, in identifying one or more tenants to lease such Investment Property,
and in activities of the type specified in clauses (i) through (iii) of the
definition of “Transitional Investment Property” with respect to any Investment
Property), in each case not in contravention of any Law or of any Loan Document.

 

92



--------------------------------------------------------------------------------

6.12 Additional Collateral; Additional Guarantors.

(a) Additional Collateral. With respect to (i) any property acquired after the
Original Closing Date that is intended to be Collateral subject to the Lien
created by any of the Collateral Documents but is not so subject (including,
without limitation, all Equity Interests held by the Operating Partnership, the
Borrower or any Subsidiary Guarantor in any newly-formed or acquired Subsidiary
(other than an Excluded Pledge Subsidiary) of the Operating Partnership) and/or
(ii) all Equity Interests of a Subsidiary of the Operating Partnership that
ceases to be an Excluded Pledge Subsidiary after the Original Closing Date,
promptly (and in any event within 10 days after the acquisition thereof or the
date on which such Subsidiary ceases to be an Excluded Pledge Subsidiary, as
applicable) (i) execute and deliver to the Administrative Agent such amendments
or supplements to the relevant Collateral Documents or such other documents as
the Administrative Agent shall reasonably deem necessary or advisable to grant
to the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property or Equity Interests subject to no Liens
other than Liens permitted under Section 7.01(a), and (ii) take all actions
necessary to cause such Lien to be duly perfected in accordance with all
applicable Laws, including, without limitation, the delivery of the certificates
representing any Equity Interests to be included in the Collateral (together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of the holder(s) of such
Equity Interests) and the filing of financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent. Each Loan Party
shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of the
Collateral Documents on any such properties or Equity Interests.

(b) Additional Guarantors. With respect to (i) any Person (other than the
Borrower) that is or becomes a Subsidiary (other than an Excluded Subsidiary) of
the Operating Partnership after the Original Closing Date, and/or (ii) any
Subsidiary of the Operating Partnership that ceases to be an Excluded Subsidiary
after the Original Closing Date, on or prior to such time that such Person
becomes a Subsidiary (other than an Excluded Subsidiary) or ceases to be an
Excluded Subsidiary, as applicable, (x) deliver to the Administrative Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary owned by the Loan Parties, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests and
(y) (1) cause such Subsidiary to execute a joinder agreement to the Guaranty in
form and substance reasonably satisfactory to the Administrative Agent,
(2) cause such Subsidiary to execute a joinder agreement to the Pledge Agreement
in form and substance reasonably satisfactory to the Administrative Agent,
together with (A) certificates or instruments representing any Certificated
Securities (as defined in the Pledge Agreement) owned by such Subsidiary
accompanied by all endorsements and/or powers required by the Pledge Agreement,
(B) evidence that all proper financing statements have been or contemporaneously
therewith will be duly filed under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent reasonably may deem necessary or
desirable in order to perfect the Liens created under the Pledge Agreement
covering the Collateral of such Subsidiary and (C) completed requests for
information listing all effective financing statements filed in the
jurisdictions referred to in the immediately preceding clause (B) above that
name such Subsidiary as debtor, together with copies of such financing

 

93



--------------------------------------------------------------------------------

statements, (3) deliver to the Administrative Agent (A) the items referenced in
Section 4.01(a)(iii), (iv) and (vi) with respect to such Subsidiary, (B) a
favorable opinion of counsel (which counsel shall be reasonably acceptable to
the Administrative Agent), addressed to the Administrative Agent and each
Lender, as to such matters concerning such Subsidiary and the Loan Documents to
which such Subsidiary is a party as the Administrative Agent may reasonably
request and (C) a certificate executed by a Responsible Officer of such
Subsidiary attaching copies of the operating agreements, partnership agreements
or other applicable organizational documents of each Person (other than a Loan
Party) whose Equity Interests are owned by such Subsidiary and included in the
Collateral, which organizational documents shall (x) in the reasonable opinion
of the Administrative Agent, permit the Administrative Agent to realize on such
Collateral upon the occurrence and during the continuance of an Event of Default
and (y) otherwise be in form and substance reasonably satisfactory to the
Administrative Agent¸ (4) provide the Administrative Agent with the U.S.
taxpayer identification for such Subsidiary (or the equivalent thereof, in the
event such Subsidiary is not organized under the laws of the United State, any
State thereof or the District of Columbia), (5) deliver to the Administrative
Agent a Perfection Certificate Supplement, (6) take all other actions reasonably
necessary or advisable in the opinion of the Administrative Agent to cause the
Lien created by the Pledge Agreement to be duly perfected in accordance with all
applicable Laws and (7) provide the Administrative Agent and each Lender with
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act, and the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent or any Lender shall be satisfactory to the
Administrative Agent or such Lender in all respects.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Parent nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness

 

94



--------------------------------------------------------------------------------

and priority of any of the Collateral Documents and any of the Liens intended to
be created thereunder and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Subsidiaries is or
is to be a party, and cause each of its Subsidiaries to do so.

6.15 Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing.

(a) The Parent will elect to be taxed as a REIT for its taxable year ending
December 31, 2012, and will at all times continue to qualify for taxation as a
REIT.

(b) The Parent will at all times on and after the date, if any, of the
Borrower’s delivery of an Extension Notice pursuant to Section 2.13 (or, if
earlier, on and after the first date on which any common Equity Interests of the
Parent are listed on the New York Stock Exchange or The NASDAQ Stock Market)
cause at least one class of its common Equity Interests to be listed on the New
York Stock Exchange or The NASDAQ Stock Market.

6.16 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
identity or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number (or equivalent thereof) or organizational identification
number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Administrative Agent not less than ten
Business Days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. The Loan
Parties hereby agree to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence. Notwithstanding the foregoing or anything else to the contrary
contained herein or in any other Loan Document, the Parent, American Residential
GP, LLC, the Operating Partnership and the Borrower hereby agrees that it will
at all times maintain its jurisdiction of organization as Delaware or one of the
other States within the United State of America.

(b) Concurrently with each delivery of financial statements pursuant to
Section 6.01(a) or (b), deliver to the Administrative Agent a Perfection
Certificate Supplement and a certificate of a Responsible Officer of the Parent
and the chief legal officer of the Parent certifying that all actions required
to be taken under the Collateral Documents to protect and perfect the security
interests and Liens under the Collateral Documents for a period of not less than
18 months after the date of such certificate (including without limitation, the
filing of all

 

95



--------------------------------------------------------------------------------

UCC financing statements or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral in each appropriate governmental,
municipal or other office) have been taken (except as noted therein with respect
to any continuation statements of lien filings to be filed within such period).

6.17 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of the Secured Parties, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.

6.18 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, in all material
respects, use commercially reasonable efforts to enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

6.19 Minimum Amount and Value of Eligible Investment Properties. Cause (i) the
total number of Investment Properties included in the calculation of the
Borrowing Base Amount to be not less than 800 and (ii) the aggregate Investment
Property Values of all Investment Properties included in the calculation of the
Borrowing Base Amount to be not less than $100,000,000.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Revolving Credit
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than

 

96



--------------------------------------------------------------------------------

30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(c); provided, that
(i) such Liens do not at any time encumber any Collateral or any Eligible
Investment Property (or any income therefrom or proceeds thereof), (ii) such
Liens do not encumber any property other than the property financed by such
Indebtedness and any assets, rights or interests related thereto and (iii) the
Indebtedness secured thereby does not exceed the cost or fair market value of
the property encumbered thereby, whichever is lower;

(j) the rights of tenants under leases and subleases entered into in the
ordinary course of business; provided, that (i) such leases and subleases
contain market terms and conditions (excluding rent) and (ii) such Liens do not
secure any Indebtedness;

(k) Liens not otherwise permitted under this Section 7.01 encumbering any
Investment Property; provided that (i) in the case of any individual Investment
Property, the aggregate outstanding amount of all obligations secured by such
Liens does not exceed $5,000 at any time and any such Lien is terminated and
discharged in full, or fully bonded over, within ninety (90) days after the date
such Lien arises and (ii) the aggregate outstanding amount of all obligations
secured by all such Liens encumbering Investment Properties does not exceed
$50,000 at any time; or

(l) Liens securing Indebtedness permitted under Section 7.03(d); provided that
(i) such Liens do not encumber any asset or property of a Loan Party that is not
also subject to a perfected Lien in favor of the Administrative Agent, for the
benefit of the Secured Parties, (ii) such Liens shall be pari passu or junior to
the Liens granted to the Administrative Agent, for the benefit of the Secured
Parties, and (iii) any such Liens are subject to an Intercreditor Agreement;

provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall (i) any Liens (other than Liens permitted by clauses (a), (c), (d),
(g), (j) and (k) of this Section 7.01) encumber any of the Eligible Investment
Properties (or any income therefrom or proceeds

 

97



--------------------------------------------------------------------------------

thereof) and (ii) any Liens (other than Liens permitted under clause (a) and
(l) of this Section 7.01) encumber any Collateral (or any income therefrom or
proceeds thereof) .

7.02 Investments. Make any Investments, except:

(a) Investments held by the Parent and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) Investments by (i) any Loan Party or Subsidiary thereof in any Loan Party
(other than the Parent) or (ii) any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments in any Investment Property owned by the Borrower or a Subsidiary
Guarantor,

(e) the purchase or other acquisition of all of the Equity Interests of any
Person that owns an Investment Property; provided that such Person becomes a
Subsidiary Guarantor to the extent required under the provisions of
Section 6.12(b);

(f) Investments in Swap Contracts permitted under Section 7.03(b) entered into
in the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and

(g) Investments consisting of (i) loans and advances made by the Operating
Partnership or an Excluded Subsidiary in the ordinary course of business to any
Person engaged in the business of purchasing and reselling real estate in order
to finance such Person’s activities related to such real estate purchases and
resales and (ii) mortgage loans acquired by the Operating Partnership or an
Excluded Subsidiary that were originated by one or more third parties to an
owner-occupant of residential real estate; provided, that the aggregate
outstanding amount of all Investments under subclauses (i) and (ii) of this
clause (g) shall not at time exceed 30% of the Total Asset Value at such time;

provided, that notwithstanding the foregoing, in no event shall any Investment
pursuant to clause (e) or (g) of this Section 7.02 be consummated if,
immediately before or immediately after giving effect thereto, an Event of
Default has occurred and is continuing or would result therefrom.

 

98



--------------------------------------------------------------------------------

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments to the defaulting
party on outstanding transactions;

(c) Non-Recourse Indebtedness of the Parent and its Subsidiaries; provided,
that:

(i) after giving pro forma effect to the incurrence thereof, the Loan Parties
are in compliance with the financial covenants contained in Section 7.11 (which
compliance shall, in the case of the financial covenants contained in Sections
7.11(a) and 7.11(c), be tested as of the last day of the then most recently
ended fiscal quarter of the Parent for which financial statements have been
provided to the Administrative Agent and the Lenders pursuant to Section 6.01(a)
or (b) and, in the case of the financial covenant contained in Section 7.11(c),
shall be calculated as if such Non-Recourse Indebtedness was incurred on the
first day of such fiscal quarter and any Indebtedness retired or repaid in
connection therewith had been repaid or retired as of the first day of such
fiscal quarter), and

(ii) the aggregate outstanding amount of Non-Recourse Indebtedness, the proceeds
of which are used directly or indirectly to fund Investments of the type
described in Section 7.02(g), shall not at any time exceed 70% of the aggregate
outstanding amount of such Investments at such time.

(d) Recourse Indebtedness of any of the Loan Parties or Subsidiaries thereof
(other than intercompany loans and advances between or among the Parent and/or
Subsidiaries); provided, that (i) the Loan Parties, after giving pro forma
effect to the incurrence thereof, shall be in compliance with all of the
financial covenants set forth in Section 7.11 (which compliance shall, in the
case of the financial covenants contained in Sections 7.11(a) and 7.11(c), be
tested as of the last day of the then most recently ended fiscal quarter of the
Parent for which financial statements have been provided to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) and, in the case of the
financial covenant contained in Section 7.11(c), shall be calculated as if such
Recourse Indebtedness was incurred on the first day of the period of four
consecutive fiscal quarters ending on the last day of such fiscal quarter and
any Indebtedness retired or repaid in connection therewith had been repaid or
retired as of the first day of such four consecutive fiscal quarter period),
(ii) any such Recourse Indebtedness does not mature earlier than 180 days after
the Maturity Date, (iii) there exists neither immediately prior to or after
giving effect to the issuance of such Recourse Indebtedness any Default or Event
of Default, (iv) any such Recourse Indebtedness shall not contain covenants or
“Events of Default” (or other comparable term) taken as a whole materially more
restrictive to the issuer of such Recourse Indebtedness or any guarantor thereof
than those contained in this Agreement, except such that are reasonably
satisfactory to the Administrative Agent and (v) if such Recourse Indebtedness
is

 

99



--------------------------------------------------------------------------------

Secured Indebtedness, (x) the assets and property of the Loan Parties securing
such Recourse Indebtedness shall not include any asset or property of a Loan
Party that is not also subject to a perfected Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, (y) the Liens
securing such Recourse Indebtedness shall be pari passu or junior to the Liens
granted to the Administrative Agent, for the benefit of the Secured Parties, and
(z) the lender(s) providing such Recourse Indebtedness (or an agent or trustee
on their behalf) shall have entered into intercreditor arrangements with the
Administrative Agent setting forth the relative rights of such lender(s) and the
Administrative Agent in respect of the collateral securing such Recourse
Indebtedness, which intercreditor arrangements shall be satisfactory to the
Administrative Agent (any and all agreements and documents evidencing such
intercreditor arrangements being referred to herein as “Intercreditor
Agreements”); provided, the no Loan Party will be permitted to incur Recourse
Indebtedness consisting of a guaranty of Non-Recourse Indebtedness of the Parent
or any of its Subsidiaries; and

(e) intercompany loans and advances to the extent expressly permitted under
Section 7.02(b); provided that all such intercompany Indebtedness owed by any
Loan Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of any applicable
promissory notes or an intercompany subordination agreement, in each case, in
form and substance reasonably satisfactory to Administrative Agent;

provided, that notwithstanding the foregoing clauses of this Section 7.03, in no
event shall (i) the Parent or any Subsidiary thereof incur any Indebtedness
(other than Indebtedness permitted under clause (a) or (c) of this Section 7.03)
at any time that the aggregate Investment Property Values for all Investment
Properties included in the calculation of the Borrowing Base Amount is less than
$300,000,000 and (ii) any Borrowing Base Loan Party that owns an Eligible
Investment Property be an obligor with respect to any Indebtedness (other than
Indebtedness permitted under clause (a) or (d) of this Section 7.03).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary of the Operating Partnership (other than the Borrower) may
merge with (i) the Operating Partnership, provided that the Operating
Partnership shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries of the Operating Partnership (other than the Borrower),
provided that if any Subsidiary Guarantor is merging with another Subsidiary of
the Operating Partnership that is not a Subsidiary Guarantor, the Subsidiary
Guarantor party to such merger shall be the continuing or surviving Person;

(b) any Subsidiary of the Borrower may merge with the Borrower, provided that
the Borrower shall be the continuing or surviving Person;

(c) any Subsidiary of the Operating Partnership (other than the Borrower) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Operating Partnership or another Subsidiary of the Operating
Partnership; provided that (i) if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must be the

 

100



--------------------------------------------------------------------------------

Borrower, the Operating Partnership or a Subsidiary Guarantor and (ii) if the
property subject to such Disposition includes any Collateral, then, after giving
effect to such Disposition, such property shall continue to constitute
Collateral; and

(d) Dispositions permitted by Section 7.05(d), (e) or (f) shall be permitted
under this Section 7.04.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, or, in the case of any Subsidiary of the Parent, issue, sell or
otherwise dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a) Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions by any Subsidiary of the Operating Partnership (other than the
Borrower) to the Operating Partnership or another Subsidiary of the Operating
Partnership; provided that (i) if the transferor is a Subsidiary Guarantor, then
the transferee must be the Borrower, the Operating Partnership or a Subsidiary
Guarantor and (ii) if the property subject to such Disposition includes any
Collateral, then, after giving effect to such Disposition, such property shall
continue to constitute Collateral;

(c) Dispositions permitted by Section 7.04(a) or (b);

(d) (i) the Disposition of an Investment Property constituting an Eligible
Investment Property, but only to the extent that such Investment Property is
removed from the calculation of the Borrowing Base Amount in accordance with
Section 2.17(c) concurrently with such Disposition;

(e) Dispositions of assets (other than Equity Interests of any Subsidiary of the
Parent) not constituting an Eligible Investment Property;

(f) the sale or other Disposition of all, but not less than all, of the issued
and outstanding Equity Interests of any Subsidiary of the Operating Partnership
(other than the Borrower) that does not own (i) any Eligible Investment Property
or (ii) Equity Interests, directly or indirectly, of any Borrowing Base Loan
Party that owns any Eligible Investment Property; and

(g) the issuance, sale or other Disposition of limited partnership interests of
the Operating Partnership as consideration for the purchase by a Subsidiary of
the Parent of an Investment Property, but solely to the extent that such
issuance, sale or other Disposition does not result in a Change of Control.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a) each Subsidiary of the Operating Partnership may declare and/or make (and
incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments pro rata to the holders of its Equity Interests;

 

101



--------------------------------------------------------------------------------

(b) the Parent and each Subsidiary thereof may declare and/or make (and incur
any obligation (contingent or otherwise) to declare and/or make) dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) (i) the Parent and each Subsidiary thereof may purchase, redeem or otherwise
acquire Equity Interests or warrants or options to obtain such Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its or its direct or indirect parent’s common stock or other
common Equity Interests and (ii) the Parent and/or the Operating Partnership may
purchase, redeem or otherwise acquire limited partnership interests of the
Borrower held by a limited partner thereof in exchange for Equity Interests of
the Parent so long as, after giving effect to any such purchase, redemption or
other acquisition, a Change of Control does not occur;

(d) the Operating Partnership shall be permitted to declare and/or pay (and
incur any obligation (contingent or otherwise) to declare and/or pay) pro rata
dividends on its Equity Interests or make pro rata distributions with respect
thereto, in an amount for any fiscal year of the Parent equal to the greater of
(i) 95% of Funds From Operations for such fiscal year and (ii) such amount that
will result in the Parent receiving the necessary amount of funds required to be
distributed to its equityholders in order for the Parent to (x) maintain its
status as a REIT for federal and state income tax purposes and (y) avoid the
payment of federal or state income or excise tax; provided, however, (1) if an
Event of Default shall have occurred and be continuing or would result
therefrom, the Operating Partnership shall only be permitted to declare and/or
pay (and incur any obligation (contingent or otherwise) to declare and/or pay)
pro rata dividends on its Equity Interests or make pro rata distributions with
respect thereto in an amount that will result in the Parent receiving the
minimum amount of funds required to be distributed to its equityholders in order
for the Parent to maintain its status as a REIT for federal and state income tax
purposes and (2) notwithstanding clause (1) of this proviso, no Restricted
Payments shall be permitted under this clause (d) following an acceleration of
the Obligations pursuant to Section 8.02 or following the occurrence of an Event
of Default under Section 8.01(f) or (g); and

(e) the Parent and American Residential GP shall be permitted to declare and/or
make (and incur any obligation (contingent or otherwise) to declare and/or make)
Restricted Payments with any amounts received by them from the Operating
Partnership pursuant to Section 7.06(d).

7.07 Change in Nature of Business. Engage in any material line of business other
than (a) the acquisition, ownership, leasing (as lessor), rehabilitation and
sale of Investment Properties, (b) making loans to Persons engaged in the
business of purchasing and reselling real estate to finance such Persons’
activities related to such real estate purchases and resales and (c) acquiring
mortgage loans that were originated by one or more third parties to
owner-occupants of residential real estate.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the Parent
or a Subsidiary thereof as would be obtainable by the Parent or such Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to (i)

 

102



--------------------------------------------------------------------------------

transactions between or among the Loan Parties, (ii) transactions between or
among Subsidiaries that are not Loan Parties and (iii) Investments and
Restricted Payments expressly permitted hereunder.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of (i) any
Subsidiary to make Restricted Payments to any Borrower or Guarantor or to
otherwise transfer property to any Borrower or Guarantor; provided, however,
that this clause (i) shall not prohibit any limitation on Restricted Payments by
a Subsidiary of the Operating Partnership that is not the Borrower or a
Subsidiary Guarantor in favor of any holder of Indebtedness permitted under
Section 7.3(c), (ii) the Parent or any Subsidiary thereof (other than an
Excluded Subsidiary) to Guarantee the Obligations or (iii) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(c) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness (but in no event shall any such negative pledge relate to (x) any
Collateral, (y) any Eligible Investment Property or (z) any Loan Party that
owns, directly or indirectly, all or any portion of any Eligible Investment
Property (or any direct or indirect parent of such Loan Party).

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Maximum Leverage Ratio. Permit Total Indebtedness to exceed (i) during any
period in which the aggregate Investment Property Values for all Investment
Properties included in the calculation of the Borrowing Base Amount is less than
$300,000,000, 40% of the Total Asset Value as of the last day of each fiscal
quarter of the Parent and (ii) during any period in which the aggregate
Investment Property Values for all Investment Properties included in the
calculation of the Borrowing Base Amount is greater than or equal to
$300,000,000, 60% of the Total Asset Value as of the last day of each fiscal
quarter of the Parent.

(b) Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be less
than the sum of (i) $258,780,000 and (ii) 75% of the Net Cash Proceeds received
by the Parent from issuances and sales of Equity Interests of the Parent
occurring after the Original Closing Date (other than any such Net Cash Proceeds
received from Subsidiaries of the Parent or in connection with any dividend
reinvestment program).

(c) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to be
less than (i) 1.00 to 1.00 as of the last day of the fiscal quarter of the
Parent ending September 30, 2013, (ii) 1.50 to 1.00 as of the last day of the
fiscal quarters of the Parent ending December 31, 2013, March 31, 2014, June 30,
2014 and September 30, 2014 and (iii) 1.75 to 1.0 as of the last day of each
fiscal quarter of the Parent ending on or after December 31, 2014.

 

103



--------------------------------------------------------------------------------

(d) Minimum Liquidity. Permit Unrestricted Cash to be less than (i) $15,000,000
on the Restatement Effective Date and at any time thereafter until the later of
(x) March 31, 2014 and (y) the date of delivery by the Borrower to the
Administrative Agent of a Compliance Certificate pursuant to Section 6.02(b)
demonstrating that the Fixed Charge Coverage Ratio for the fiscal period to
which such Compliance Certificate relates is at least 1.75 to 1.00 and
(ii) $10,000,000 at any time thereafter.

7.12 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.

7.13 Amendment, Waivers and Terminations of Certain Agreements. Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit any
amendment, change, cancellation, termination or waiver in any respect of (i) the
terms of any Organization Document of any Loan Party or any Subsidiary thereof,
other than amendments, changes and modifications that are not adverse in any
material respect to the Parent, any of the other Loan Parties, any Subsidiary
thereof, the Administrative Agent, the L/C Issuer or the Lenders or (ii) the
terms of any Contractual Obligation of any Loan Party or any Subsidiary thereof,
except as could not reasonably be expected to have a Material Adverse Effect.

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness that is subordinated in right of payment to the Obligations.

7.15 Sanctions. Permit any Revolving Credit Loan or the proceeds of any
Revolving Credit Loan, directly or indirectly, (i) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (ii) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions; or (iii) in any other manner that will result in any violation by
any Person (including any Lender, Arranger, Administrative Agent or L/C Issuer)
of any Sanctions.

7.16 Subsidiaries of Parent. Permit (i) the Parent to have any Subsidiaries that
are directly owned by the Parent, other than the Operating Partnership and
American Residential GP or (ii) American Residential GP to own Equity Interests
in any Person other than the Operating Partnership.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Revolving Credit
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) within three days after the same becomes due, any
interest on any Revolving Credit Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of 2.17(d), 6.01, 6.02,
6.03, 6.05,

 

104



--------------------------------------------------------------------------------

6.07, 6.10, 6.11, 6.12, 6.15, 6.16, 6.17, 6.19, Article VII or Article X, or any
of the Loan Parties fails to perform or observe any term, covenant or agreement
contained in the Guaranty or any Collateral Document; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default.

(i) (x) The Parent (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Recourse Indebtedness of the Parent or Guarantee of Recourse Indebtedness
made by the Parent (other than Recourse Indebtedness hereunder and Recourse
Indebtedness under Swap Contracts), or (B) fails to observe or perform any other
agreement or condition relating to any of its Recourse Indebtedness or Guarantee
of Recourse Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Recourse Indebtedness or the beneficiary or beneficiaries of such Guarantee (or
a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Recourse
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Recourse Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (y) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Parent is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Parent is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Parent as a result thereof is greater than the Threshold Amount; provided, that
subsection (x) of this Section 8.01(e)(i) shall not apply to any redemption,
repurchase, conversion or settlement with respect to any Convertible Debt
Security pursuant to its terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event that would otherwise
constitute an Event of Default; or

(ii) (x) Any Loan Party or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee of
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and

 

105



--------------------------------------------------------------------------------

including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided,
that subsection (x) of this Section 8.01(e)(ii) shall not apply to any
redemption, repurchase, conversion or settlement with respect to any Convertible
Debt Security pursuant to its terms unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event that
would otherwise constitute an Event of Default or (y) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Loan Party or any Subsidiary thereof is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Loan Party or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,

 

106



--------------------------------------------------------------------------------

individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof shall
for any reason cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01(a)) on the Collateral purported to
be covered thereby; or

(m) REIT Status. The Parent shall, for any reason, fail to maintain its status
as a REIT, after taking into account any cure provisions set forth in the Code
that are complied with by the Parent; or

(n) Stock Exchange Listing. The Parent shall, at any time on or after the date,
if any, of the Borrower’s delivery of an Extension Notice pursuant to
Section 2.13 (or, if earlier, on or after the first date on which any common
Equity Interests of the Parent are listed on the New York Stock Exchange or The
NASDAQ Stock Market) fail to have at least one class of its common Equity
Interests listed on the New York Stock Exchange or The NASDAQ Stock Market.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Revolving Credit Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under

 

107



--------------------------------------------------------------------------------

any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Loan Parties;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code, the
obligation of each Lender to make Revolving Credit Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Revolving Credit Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Revolving Credit Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

108



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

109



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Revolving Credit Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be

 

110



--------------------------------------------------------------------------------

fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such
Revolving Credit Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

111



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Borrower of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it

 

112



--------------------------------------------------------------------------------

will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arranger or the Syndication Agent or the Documentation Agent listed on
the cover page hereof shall, in such capacity, have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Credit Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

113



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been made) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party or Affiliate thereof, (iii) that is granted by, or
consists of Equity Interests in, a Subsidiary that becomes Excluded Subsidiary
or (iv) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders; and

(b) to release any Subsidiary Guarantor from its obligations under the Guaranty
if such Person (i) ceases to be a Subsidiary of the Borrower as a result of a
transaction permitted hereunder or (ii) becomes an Excluded Subsidiary.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in any Collateral or to release any Subsidiary Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10. In each case as specified in
this Section 9.10, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, or to release such Subsidiary Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

ARTICLE X. CONTINUING GUARANTY

10.01 Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees,
jointly and severally, as a guaranty of payment and performance and not merely
as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or

 

114



--------------------------------------------------------------------------------

otherwise, of the Borrower to the Secured Parties, and whether arising hereunder
or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations absent
demonstrable error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor (other than the Parent) hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable provisions
of any similar federal or state law. To that end, but only in the event and to
the extent that after giving effect to Section 10.11, such Guarantor’s
obligations with respect to the Obligations or any payment made pursuant to such
Obligations would, but for the operation of the first sentence of this
paragraph, be subject to avoidance or recovery in any such proceeding under
applicable Debtor Relief Laws after giving effect to Section 10.11, the amount
of such Guarantor’s obligations with respect to the Obligations shall be limited
to the largest amount which, after giving effect thereto, would not, under
applicable Debtor Relief Laws, render such Guarantor’s obligations with respect
to the Obligations unenforceable or avoidable or otherwise subject to recovery
under applicable Debtor Relief Laws. To the extent any payment actually made
pursuant to the Obligations exceeds the limitation of the first sentence of this
paragraph and is otherwise subject to avoidance and recovery in any such
proceeding under applicable Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation, and the Obligations as limited by the first sentence of
this paragraph shall in all events remain in full force and effect and be fully
enforceable against such Guarantor. The first sentence of this paragraph is
intended solely to preserve the rights of the Secured Parties hereunder against
such Guarantor in such proceeding to the maximum extent permitted by applicable
Debtor Relief Laws and neither such Guarantor, the Borrower, any other Guarantor
nor any other Person shall have any right or claim under such sentence that
would not otherwise be available under applicable Debtor Relief Laws in such
proceeding.

10.02 Rights of Lenders. Each Guarantor consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent and the

 

115



--------------------------------------------------------------------------------

Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

10.03 Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party, but excluding satisfaction thereof by way of payment) of the
liability of the Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

10.04 Obligations Independent. The obligations of each Guarantor hereunder are
those of a primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
the Borrower or any other Person or entity is joined as a party.

10.05 Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all Commitments have been
terminated, all of the Obligations and any amounts payable under this Guaranty
have been indefeasibly paid and performed in full and all Letters or Credit have
been cancelled, have expired or terminated or have been collateralized to the
satisfaction of the Administrative Agent and the L/C Issuer. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Commitments are terminated, all Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and all Letters or Credit have been cancelled, have expired or terminated or
have been collateralized to the satisfaction of the Administrative Agent and the
L/C Issuer. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any other Guarantor is made, or any of the Secured
Parties exercises its right of setoff, in respect of

 

116



--------------------------------------------------------------------------------

the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.

10.07 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Secured Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Secured Parties
so request, any such obligation or indebtedness of the Borrower to such
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by a Guarantor immediately upon demand
by the Secured Parties.

10.09 Condition of the Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

10.10 Limitations on Enforcement. If, in any action to enforce this Guaranty or
any proceeding to allow or adjudicate a claim under this Guaranty, a court of
competent jurisdiction determines that enforcement of this Guaranty against any
Guarantor for the full amount of the Obligations is not lawful under, or would
be subject to avoidance under, Section 548 of the Bankruptcy Code or any
applicable provision of comparable state law, the liability of such Guarantor
under this Guaranty shall be limited to the maximum amount lawful and not
subject to avoidance under such law.

10.11 Contribution. At any time a payment in respect of the Obligations is made
under this Guaranty, the right of contribution of each Guarantor (other than the
Parent) against each other Guarantor (other than the Parent) shall be determined
as provided in the immediately following sentence, with the right of
contribution of each Guarantor to be revised and restated as

 

117



--------------------------------------------------------------------------------

of each date on which a payment (a “Relevant Payment”) is made on the
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor (other than the Parent) that results in the aggregate payments made
by such Guarantor in respect of the Obligations to and including the date of the
Relevant Payment exceeding such Guarantor’s Contribution Percentage (as defined
below) of the aggregate payments made by all Guarantors (other than the Parent)
in respect of the Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor (other than the Parent) who
either has not made any payments or has made payments in respect of the
Obligations to and including the date of the Relevant Payment in an aggregate
amount less than such other Guarantor’s Contribution Percentage of the aggregate
payments made to and including the date of the Relevant Payment by all
Guarantors (other than the Parent) in respect of the Obligations (the aggregate
amount of such deficit, the “Aggregate Deficit Amount”) in an amount equal to
(x) a fraction the numerator of which is the Aggregate Excess Amount of such
Guarantor and the denominator of which is the Aggregate Excess Amount of all
Guarantors (other than the Parent) multiplied by (y) the Aggregate Deficit
Amount of such other Guarantor. A Guarantor’s right of contribution pursuant to
the preceding sentences shall arise at the time of each computation, subject to
adjustment at the time of each computation; provided, that no Guarantor may take
any action to enforce such right until all of the Obligations and any amounts
payable under this Guaranty have been indefeasibly paid and performed in full in
immediately available funds, all Commitments are terminated and all Letters or
Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuer, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 10.11 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Obligations and any
other obligations owing under this Guaranty. As used in this Section 10.11,
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Obligations arising under this Guaranty) on such
date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 10.11, each Guarantor who makes
any payment in respect of the Obligations shall have no right of contribution or
subrogation against any other Guarantor in respect of such payment until all of
the Obligations have been indefeasibly paid and performed in full in cash, all
Commitments are terminated and all Letters or Credit have been cancelled, have
expired or terminated or have been collateralized to the satisfaction of the
Administrative Agent and the L/C Issuer . Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

 

118



--------------------------------------------------------------------------------

ARTICLE XI. MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend (except as provided in Section 2.13) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender; provided, that with the consent of the
Required Lenders, such terms and provisions may be amended on customary terms in
connection with an “amend and extend” transaction, but only if all Lenders that
consent to such “amend and extend” transaction are treated on a pro rata basis;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release the Borrower or any Guarantor from its obligations under this
Agreement or any other Loan Document, without the written consent of each
Lender, except as expressly provided in the Loan Documents; or

 

119



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended (except as
provided in Section 2.13) without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent or the
L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as

 

120



--------------------------------------------------------------------------------

appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the L/C Issuer or
any Loan Party may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities

 

121



--------------------------------------------------------------------------------

or expenses of any kind (whether in tort, contract or otherwise) arising out of
the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent and the
L/C Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Loan Party shall jointly and severally indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions

 

122



--------------------------------------------------------------------------------

and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.12), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each Loan Party shall jointly and severally pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Revolving
Credit Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. Each Loan Party shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related

 

123



--------------------------------------------------------------------------------

Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Revolving Credit
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.4(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the L/C Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Loan Party shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special,

 

124



--------------------------------------------------------------------------------

indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Credit Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security

 

125



--------------------------------------------------------------------------------

interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Revolving Credit Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,500,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loans or
the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among the
revolving credit facility provided hereunder and any separate revolving credit
or term loan facilities provided pursuant to the last paragraph of Section 11.01
on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

126



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender; and

(C) the consent of the L/C Issuer shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Revolving
Credit Loans and participations in Letters of Credit in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

127



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving
Credit Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or the L/C Issuer, sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Revolving Credit Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

128



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Revolving Credit Loans pursuant to subsection (b) above, Bank of
America may, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer. In the event of any such resignation as L/C Issuer, the Borrower shall
be entitled to appoint from among the Lenders a

 

129



--------------------------------------------------------------------------------

successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or Section 11.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Parent or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party. For
purposes of this Section, “Information” means all information received from the
Parent or any Subsidiary thereof relating to the Parent or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary
thereof, provided that, in the case of information received from the Parent or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such

 

130



--------------------------------------------------------------------------------

Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Revolving Credit
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate,

 

131



--------------------------------------------------------------------------------

and spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Revolving Credit Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders. If (i) the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or (ii) any Lender is a
Defaulting Lender or a Non-Consenting Lender, (iii) a Lender refuses to fund all
or any portion of its Revolving Credit Loans within two Business Days of the
date such Revolving Credit Loans were required to be funded hereunder as a
result of such Lender’s determination that one or more conditions precedent to
funding same have not been satisfied, notwithstanding that the Required Lenders
have

 

132



--------------------------------------------------------------------------------

determined that such conditions precedent have been satisfied, and such refusal
continues for more than ninety (90) consecutive days or (iv) a Lender has
notified the Borrower, the Administrative Agent or the L/C Issuer in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, as a result of such Lender’s
determination that one or more conditions precedent to funding same cannot be
satisfied, notwithstanding that the Required Lenders have determined that such
conditions precedent can be satisfied, and such notice or statement (as
applicable) is not revoked or otherwise superseded within ninety (90) days of
the date furnished or made (as applicable), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY

 

133



--------------------------------------------------------------------------------

SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

134



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger, and the Lenders, on the other hand, (B) the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching

 

135



--------------------------------------------------------------------------------

of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Loan Parties shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19 Amendment and Restatement; Continuing Obligations. On the Restatement
Effective Date, the Original Credit Agreement shall be amended, restated and
superseded in its entirety by this Agreement. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation,
payment and reborrowing, or termination of the obligations of the Borrowers
under the Original Credit Agreement as in effect prior to the Restatement
Effective Date and (b) such obligations are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement. Without limiting the generality of the foregoing,
(i) all “Loans” outstanding under (and as defined in) the Original Credit
Agreement shall on the Restatement Effective Date become Loans hereunder,
(ii) all other obligations outstanding under the Original Credit Agreement shall
on the Restatement Effective Date be obligations under this Agreement and
(iii) all references to the “Credit Agreement” contained in any Loan Document
shall be deemed to refer to this Agreement.

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: AMERICAN RESIDENTIAL LEASING COMPANY, LLC By:  

/s/ Stephen G. Schmitz

Name:  

Stephen G. Schmitz

Title:  

Chief Executive Officer

GUARANTORS: AMERICAN RESIDENTIAL PROPERTIES, INC. By:  

/s/ Stephen G. Schmitz

Name:  

Stephen G. Schmitz

Title:  

Chief Executive Officer

AMERICAN RESIDENTIAL GP, LLC By:  

/s/ Stephen G. Schmitz

Name:  

Stephen G. Schmitz

Title:  

Chief Executive Officer

 

S - 1



--------------------------------------------------------------------------------

AMERICAN RESIDENTIAL PROPERTIES OP, L.P. By: American Residential GP, LLC, its
general partner By:  

/s/ Stephen G. Schmitz

Name:  

Stephen G. Schmitz

Title:  

Chief Executive Officer

AMERICAN RESIDENTIAL PROPERTIES TRS, LLC By:  

/s/ Stephen G. Schmitz

Name:  

Stephen G. Schmitz

Title:  

Chief Executive Officer

 

S - 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kelly Weaver

Name:  

Kelly Weaver

Title:  

Assistant Vice President

 

S - 3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:  

/s/ Michael J. Kauffman

Name:  

Michael J. Kauffman

Title:  

Vice President

 

S - 4



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Michael King

Name:  

Michael King

Title:  

Vice President

 

S - 5



--------------------------------------------------------------------------------

JEFFERIES GROUP, INC., as a Lender By:  

/s/ John Stacconi

Name:  

John Stacconi

Title:  

Global Treasurer

 

S - 6



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Garrett T. McKinnon

Name:  

Garrett T. McKinnon

Title:  

Senior Vice President

 

S - 7



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jennifer L. Power

Name:  

Jennifer L. Power

Title:  

Vice President

 

S - 8



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Noam Azachi

Name:  

Noam Azachi

Title:  

Vice President

 

S - 9



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Charles Weddell

Name:  

Charles Weddell

Title:  

Vice President

 

S - 10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date: ___________, _____

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among American
Residential Properties, Inc., a Maryland corporation, American Residential GP,
LLC, a Delaware limited liability company, American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Leasing Company, LLC, a Delaware limited liability company (the
“Borrower”), American Residential Properties TRS, LLC, a Delaware limited
liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Credit Loans

  ¨ A conversion or continuation of Revolving Credit Loans

 

1. On                                          
                                                                         (a
Business Day).

2. In the amount of $                                         
                                                .

 

3. Comprised of                                          
                                                        .

[Type of Revolving Credit Loan requested]

 

4. For Eurodollar Rate Loans: with an Interest Period of              months.

 

5. The Revolving Credit Loans, if any, borrowed hereunder shall be disbursed to
the following deposit account:

 

           

The Borrowing, if any, requested herein complies with the proviso to
Section 2.01 of the Agreement.

 

A-1-1

Form of Loan Notice



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b), and (d) have been satisfied on and as of the date of the
proposed Credit Extension.]1

 

[BORROWER] By:     Name:     Title:      

 

 

 

 

1 Only applicable to a Borrowing

 

A-1-2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
September 17, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, American
Residential Properties, Inc., a Maryland corporation, American Residential GP,
LLC, a Delaware limited liability company, American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Properties TRS, LLC, a Delaware limited liability company, the
Subsidiaries of the Operating Partnership from time to time party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan made by the Lender from the date of such Revolving Credit
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

AMERICAN RESIDENTIAL LEASING COMPANY, LLC By:     Name:     Title:      

 

B-2

Form of Note



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Revolving
Credit Loan Made

 

Amount of
Revolving Credit
Loan Made

 

End of Interest
Period

 

Amount of Principal
or Interest Paid This
Date

 

Outstanding
Principal Balance
This Date

 

Notation Made By

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                         ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among American
Residential Properties, Inc., a Maryland corporation (the “Parent”), American
Residential GP, LLC, a Delaware limited liability company (“American Residential
GP”), American Residential Properties OP, L.P., a Delaware limited partnership
(the “Operating Partnership”), American Residential Leasing Company, LLC, a
Delaware limited liability company (the “Borrower”), American Residential
Properties TRS, LLC, a Delaware limited liability company (“American Residential
TRS”), the Subsidiaries of the Operating Partnership from time to time party
thereto as guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                               of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Loan Parties have delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Loan Parties have delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Consolidated Group in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
its Obligations under the Loan Documents, and

[select one:]

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Parent and the Borrowers contained
in Article V of the Agreement, and any representations and warranties of any
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representation and warranty contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsection (a) or (b) of Section 6.01, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                     .

 

AMERICAN RESIDENTIAL LEASING COMPANY, LLC By:     Name:     Title:      

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11(a) – Maximum Leverage Ratio.

 

A.

   Total Indebtedness at Statement Date:       $                               
     

 

 

 

B.

   Total Asset Value at Statement Date:         

1.      Book value of the total assets of the Consolidated Group on Statement
Date determined in accordance with GAAP:

      $                                     

 

 

    

2.      All accumulated depreciation and amortization of Acquired Lease
Intangibles of the Consolidated Group as of Statement Date determined in
accordance with GAAP:

      $                                     

 

 

    

3.      Total Asset Value as at Statement Date (Line I.B.1. + Line I.B.2.):

      $                                     

 

 

 

C.

   Maximum Total Indebtedness Permitted:          [40% of Total Asset Value at
Statement Date (40% of Line I.B.3.)]2[60% of Total Asset Value at Statement Date
(60% of Line I.B.3.)]3:       $                                     

 

 

  Excess (deficient) for covenant compliance (Line I.C. – I.A.):      

D.

   Ratio of Total Indebtedness to Total Asset Value          (Line A/Line B):   
        

 

  

 

 

 

II. Section 7.11(b) – Minimum Tangible Net Worth.

 

A.

   Tangible Net Worth at Statement Date:         

1.      Total Equity of the Consolidated Group at Statement Date:

   $                                     

 

 

       

2.      All intangible assets (other than Acquired Lease Intangibles) of the
Consolidated Group at Statement Date:

      $                                     

 

 

 

 

 

2  To be used if on the Statement Date the aggregate Investment Property Values
for all Investment Properties included in the calculation of the Borrowing Base
Amount is less than $300,000,000

 

3  To be used if on the Statement Date the aggregate Investment Property Values
for all Investment Properties included in the calculation of the Borrowing Base
Amount is greater than or equal to $300,000,000

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

  

3.      all accumulated depreciation and amortization of Acquired Lease
Intangibles of the Consolidated Group at Statement Date:

      $                                     

 

 

    

4.      Tangible Net Worth at Statement Date (Line II.A.1. – (Line II.A.2.) +
Line II.A.3):

      $                                     

 

 

 

B.

   75% of Net Cash Proceeds received by the Parent from issuances and sales of
Equity Interests of the Parent occurring after the Original Closing Date and on
or prior to Statement Date (other than any such Net Cash Proceeds received from
Subsidiaries of the Parent or in connection with any dividend reinvestment
program):    $                                     

 

 

    

C.

   Minimum required Consolidated Tangible Net Worth          (Lines II.B + plus
$258,780,000):          Excess (deficient) for covenant compliance (Line
II.A.4.-II.C.):       $                                     

 

 

 

 

III. Section 7.11 (c) – Fixed Charge Coverage Ratio.

 

A.

   EBITDA for the [fiscal quarter of the Parent ending on Statement Date
(“Subject Period”)]4[period of four consecutive fiscal quarters of the Parent
ending on Statement Date (“Subject Period”)]5:         

1.      Net Income for Subject Period:

      $                                     

 

 

    

2.      Non-recurring or extraordinary losses for Subject Period:

      $                                     

 

 

    

3.      Any loss resulting from the early extinguishment of indebtedness during
Subject Period:

      $                                     

 

 

    

4.      Net loss resulting from a Swap Contract (including by virtue of a
termination thereof) during Subject Period:

      $                                     

 

 

    

5.      Non-recurring or extraordinary gains for Subject Period:

      $                                     

 

 

    

6.      Non-cash equity compensation expense incurred during Subject Period:

      $                                     

 

 

    

7.      Income or gain resulting from the early extinguishment of indebtedness
during Subject Period:

      $                                     

 

 

 

 

4  To be used for each Statement Date occurring prior to March 31, 2014

 

5  To be used for each Statement Date occurring on or after March 31, 2014

 

C-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

  

8.      Net income or gain resulting from a Swap Contract (including by virtue
of a termination thereof) during Subject Period:

      $                                     

 

 

    

9.      Any acquisitions costs incurred during Subject Period in connection with
the acquisition of one or more leased, single-family homes, but only to the
extent such acquisition costs are required under GAAP to be accounted for as an
expense (as opposed to capitalized) on a consolidated income statement of the
Consolidated Group for Subject Period

      $                                     

 

 

    

10.    An amount which, in the determination of Net Income pursuant to clauses
1. through 9. of this Line III.A for Subject Period, has been deducted for or in
connection with:

                 

a.      Interest Expense (including, for the avoidance of doubt, non-cash
interest expense to the extent included in the determination of Interest Expense
in accordance with GAAP) for Subject Period:

      $                                     

 

 

    

b.      Income taxes determined in accordance with GAAP for Subject Period:

      $                                     

 

 

    

c.      Depreciation determined in accordance with GAAP for Subject Period:

      $                                     

 

 

    

d.      Amortization determined in accordance with GAAP for Subject Period:

      $                                     

 

 

    

e.      Specified EBITDA addbacks (Line III.A.10.a. + Line III.A.10.b + Line
III.A.10.c. + Line III.A.10.d.):

      $                                     

 

 

    

11.    Consolidated Group Pro Rata Share of the items listed in Lines III.A.1. –
III.A.10. attributable to the Consolidated Group’s interests in Unconsolidated
Affiliates:

      $                                     

 

 

    

12.    EBITDA for Subject Period (Line III.A.1. + Line III.A.2. + Line III.A.3.
+ Line III.A.4. – Line III.A.5. + Line III.A.6. – Line III.A.7. – Line III.A.8.
+ Line III.A.9. + Line III.A.10.e. + Line III.A.11:

      $                                     

 

 

 

B.

   Fixed Charges for Subject Period:         

1.      Interest Expense for Subject Period (excluding, for the avoidance of
doubt, non-cash interest expense to the extent included in the determination of
Interest Expense in accordance with GAAP to the extent included in the
determination of Interest Expense in accordance with GAAP:

      $                                     

 

 

 

 

C-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

  

2.      Scheduled payments of principal on Total Indebtedness made or required
to be made during Subject Period (excluding any balloon payments payable on
maturity of any such Total Indebtedness):

      $                                     

 

 

    

3.      Amount of dividends or distributions paid or required to be paid by any
member of the Consolidated Group to any Person that is not a member of the
Consolidated Group during Subject Period in respect of its preferred Equity
Interests:

      $                                     

 

 

    

4.      Consolidated Group Pro Rata Share of the items listed in Lines III.B.1.
through 3. attributable to the Consolidated Group’s interests in Unconsolidated
Affiliates:

      $                                     

 

 

    

5.      Consolidated Fixed Charges (Line III.B.1 + Line III.B.2. + Line III.B.3.
+ Line III.B.4.)):

      $                                     

 

 

 

C.

   Fixed Charge Coverage Ratio (Line III.A.12. ÷ Line III.B.5.):        
                 to 1       Minimum required:     [1.00 to 1.00]6[1.50 to
1.50]7[1.75 to 1.00]8      

 

IV. Section 7.11(d) — Minimum Liquidity.

 

A.

   Unrestricted Cash on Statement Date:         

1.      Aggregate amount of cash and Cash Equivalents of the Parent and its
Subsidiaries on Statement Date that are not subject to any pledge, Lien or
control agreement (excluding statutory Liens in favor of any depositary bank
where such cash and Cash Equivalents are maintained):

      $                                     

 

 

    

2.      Sum of amounts included in the foregoing clause (1) that are held by a
Person other than the Parent or any of its Subsidiaries as a deposit or security
for Contractual Obligations:

      $                                     

 

 

    

3.      Unrestricted Cash (Line IV.A.1 – Line IV.A.2.):

        

Minimum required:     [$15,000,000]9[$10,000,000]10

      $                                     

 

 

 

 

6  Minimum amount required for the last day of the fiscal quarter of the Parent
ending September 30, 2013

7  Minimum amount required for the last day of the fiscal quarters of the Parent
ending December 31, 2013, March 31,2014, June 30, 2014 and September 30, 2014

8  Minimum amount required for the last day of each fiscal quarter of the Parent
ending on or after December 31, 2014

9  Minimum required on the Restatement Effective Date and at any time thereafter
until the later (x) March 31, 2014 and (y) the date of delivery by the Borrower
to the Administrative Agent of a Compliance Certificate pursuant to
Section 6.02(b) demonstrating that the Fixed Charge Coverage Ratio for the
fiscal period to which such Compliance Certificate relates is at least 1.75 to
1.00

10  Minimum required at all times after the date referred to in footnote 9
above.

 

C-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]: ______________________________

                               ______________________________

[Assignor [is] [is not] a Defaulting Lender]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3  Select as appropriate.

 

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Assignee[s]: ______________________________

                                   ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: American Residential Leasing Company, LLC

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
September 17, 2013, among American Residential Properties, Inc., a Maryland
corporation, American Residential GP, LLC, a Delaware limited liability company,
American Residential Properties OP, L.P., a Delaware limited partnership (the
“Operating Partnership”), Borrower, American Residential Properties TRS, LLC, a
Delaware limited liability company (“American Residential TRS”), the
Subsidiaries of the Operating Partnership from time to time party thereto as
guarantors, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer

 

6. Assigned Interest[s]:

 

Assignor[s]5

 

Assignee[s]6

 

Facility

Assigned

 

Aggregate

Amount of

Commitment/
Revolving Credit
Loans

for all Lenders7

 

Amount of

Commitment/
Revolving Credit
Loans

Assigned

 

Percentage

Assigned of

Commitment/

Revolving Credit
Loans8

 

CUSIP

Number

 

 

 

 

 

 

$________________

 

$_________

 

____________%

 

 

 

 

 

 

 

 

$________________

 

$_________

 

____________%

 

 

 

 

 

 

 

 

$________________

 

$_________

 

____________%

 

 

 

 

 

 

 

 

$________________

 

$_________

 

____________%

 

 

 

[7. Trade Date: __________________]9

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee and, if available, its market entity identifier, as
appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Revolving Credit Loans of all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:     [NAME OF ASSIGNOR] By:       Title:
ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:      
Title:

 

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

D-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:       Title:

BANK OF AMERICA, N.A., as
L/C Issuer

By:       Title: [Consented to:]13

AMERICAN RESIDENTIAL LEASING COMPANY, LLC

By:       Title:

 

12  To be added only if the consent of the Administrative Agent and/or L/C
Issuer is required by the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

D-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

D-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-1-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

(See attached)

 

D-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLEDGE AGREEMENT

(SEE ATTACHED)

 

E-1

Form of Pledge Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SOLVENCY CERTIFICATE

I, the undersigned chief financial officer of AMERICAN RESIDENTIAL PROPERTIES,
INC., a Maryland corporation (the “Parent”), DO HEREBY CERTIFY on behalf of the
Loan Parties that:

1. This certificate is furnished pursuant to Section 4.01(a)(viii) of the
Amended and Restated Credit Agreement (as in effect on the date of this
certificate; the capitalized terms defined therein being used herein as therein
defined) dated as of September 17, 2013 among the Parent, American Residential
GP, LLC, a Delaware limited liability company, American Residential Properties
OP, L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Leasing Company, LLC, a Delaware limited liability company (the
“Borrower”), American Residential Properties TRS, LLC, a Delaware limited
liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer
(as from time to time in effect, the “Credit Agreement”).

2. After giving effect to the transactions to occur on the Restatement Effective
Date (including, without limitation, all Credit Extensions to occur on the
Restatement Effective Date), (a) the fair value of the property of each Loan
Party (individually and on a consolidated basis with its Subsidiaries) is
greater than the total amount of liabilities, including contingent liabilities,
of such Loan Party, (b) the present fair salable value of the assets of each
Loan Party (individually and on a consolidated basis with its Subsidiaries) is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) does not intend to, and does
not believe it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature, (d) each Loan Party (individually and on a
consolidated basis with its Subsidiaries) is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute an unreasonably small capital, and (e) each Loan
Party (individually and on a consolidated basis with its Subsidiaries) is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

[Signature Page Follows]

 

F-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
________ ___, 201_.

 

AMERICAN RESIDENTIAL PROPERTIES, INC. By:       Name:   Title:

 

F-2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties, Inc., a Maryland corporation, American Residential GP,
LLC, a Delaware limited liability company, American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Leasing Company, LLC, a Delaware limited liability company (the
“Borrower”), American Residential Properties TRS, LLC, a Delaware limited
liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Credit Loan(s) (as well as any Note(s) evidencing such
Revolving Credit Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:                                     
                                         
Title:                                    
                                           

Date: ________ __, 20[ ]

 

G-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties, Inc., a Maryland corporation, American Residential GP,
LLC, a Delaware limited liability company, American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Leasing Company, LLC, a Delaware limited liability company (the
“Borrower”), American Residential Properties TRS, LLC, a Delaware limited
liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:                                     
                                         
Title:                                    
                                           

Date: ________ __, 20[ ]

 

G-2

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties, Inc., a Maryland corporation, American Residential GP,
LLC, a Delaware limited liability company, American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Leasing Company, LLC, a Delaware limited liability company (the
“Borrower”), American Residential Properties TRS, LLC, a Delaware limited
liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:                                     
                                         
Title:                                    
                                           

Date: ________ __, 20[    ]

 

G-3

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 17, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among American
Residential Properties, Inc., a Maryland corporation, American Residential GP,
LLC, a Delaware limited liability company, American Residential Properties OP,
L.P., a Delaware limited partnership (the “Operating Partnership”), American
Residential Leasing Company, LLC, a Delaware limited liability company (the
“Borrower”), American Residential Properties TRS, LLC, a Delaware limited
liability company (“American Residential TRS”), the Subsidiaries of the
Operating Partnership from time to time party thereto as guarantors, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Credit Loan(s) (as well as any Note(s) evidencing such Revolving
Credit Loan(s)) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Revolving Credit Loan(s) (as well as any Note(s) evidencing such Revolving
Credit Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:                                     
                                         
Title:                                    
                                           

Date: ________ __, 20[    ]

 

2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF AVAILABILITY CERTIFICATE

Reference is made to that certain Amended and Restated Credit Agreement, dated
as September 17, 2013 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among American Residential Properties,
Inc., a Maryland corporation (the “Parent”), American Residential GP, LLC, a
Delaware limited liability company, American Residential Properties OP, L.P., a
Delaware limited partnership (the “Operating Partnership”), American Residential
Leasing Company, LLC, a Delaware limited liability company (the “Borrower”),
American Residential Properties TRS, LLC, a Delaware limited liability company
(“American Residential TRS”), the Subsidiaries of the Operating Partnership from
time to time party thereto as guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.

The undersigned Responsible Officer of the Borrower hereby certifies that as of
the date hereof he/she is the ____________ of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Availability Certificate to the
Administrative Agent and the Lenders in his capacity as a Responsible Officer of
the Borrower (and not in any individual capacity), and that the following
amounts and calculations reflect Availability as of the Calculation Date (as
defined below):

AVAILABILITY CALCULATION

AS OF ___________________________ (the “Calculation Date”)

 

I.      Aggregate Commitments in effect as of the Calculation Date:

   $                           

 

 

 

II.     Borrowing Base Amount as of the Calculation Date (See Schedule I
attached hereto):

   $        

 

 

 

III.   Total Outstandings as of the Calculation Date:

   $        

 

 

 

IV.   Outstanding Recourse Indebtedness Amount as of the Calculation Date:

   $        

 

 

 

Availability ((Lesser of (i) Line I and (ii) Line II) minus (Line III + Line
IV)):

   $        

 

 

 

The undersigned further certifies in his capacity as a Responsible Officer of
the Borrower (and not in any individual capacity) that (i) on the date hereof,
each of the Investment Properties included in the Borrowing Base satisfies each
of the Borrowing Base Eligibility Criteria listed in clauses (ii) through
(xiii) and clause (xvii) of Section 2.17(a) of the Credit Agreement,
(ii) attached hereto as Schedule II is a calculation of the aggregate amount
contributed to the Borrowing Base Amount as of the Calculation Date from all
Eligible Investment Properties located in each individual county as a percentage
of the total

 

H-1

Availability Certificate



--------------------------------------------------------------------------------

Borrowing Base Amount as of the Calculation Date, (iii) attached hereto as
Schedule III is a calculation of the aggregate amount contributed to the
Borrowing Base Amount from Eligible Investment Properties that are not single
family detached houses as a percentage of the total Borrowing Base Amount as of
the Calculation Date, (iv) attached hereto as Schedule IV is a calculation of
the aggregate amount contributed to the Borrowing Base Amount as of the
Calculation Date from all Eligible Transitional Investment Properties as a
percentage of the total Borrowing Base Amount as of the Calculation Date,
(v) attached hereto as Schedule V is a calculation of the aggregate amount
contributed to the Borrowing Base Amount as of the Calculation Date from all
Short Term Leased Investment Properties as a percentage of the total Borrowing
Base Amount as of the Calculation Date, (vi) attached hereto as Schedule VI is a
calculation of the number of Investment Properties included in the calculation
of the Borrowing Base Amount as of the Calculation Date, and the aggregate
Investment Property Values of all such Investment Properties, (vii) attached
hereto as Schedule VII is a calculation of the aggregate amount of Improvement
Costs incurred by the Loan Parties for all Investment Properties that are
Eligible Investment Properties as of the Calculation Date as a percentage of the
aggregate Purchase Prices for all such Eligible Investment Properties as of the
Calculation Date, (viii) attached hereto as Schedule VIII is a calculation of
the aggregate amount contributed to the Borrowing Base Amount as of the
Calculation Date from all Investment Properties that are not ARP Managed
Investment Properties as a percentage of the total Borrowing Base Amount as of
the Calculation Date, (ix) attached hereto as Schedule IX is a calculation of
the aggregate amount contributed to the Borrowing Base Amount as of the
Calculation Date from all Investment Properties that are Legacy Managed
Investment Properties as a percentage of the total Borrowing Base Amount as of
the Calculation Date and (x) attached hereto as Schedule X is a calculation of
the aggregate amount contributed to the Borrowing Base Amount as of the
Calculation Date from all Investment Properties (other than Investment
Properties included in the Mack Portfolio) that are NNN Leased Investment
Properties leased to any one lessee or affiliated group of lessees (whether
pursuant to one or more than one NNN Lease Agreements) as a percentage of the
total Borrowing Base Amount as of the Calculation Date.

 

H-2

Availability Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

AMERICAN RESIDENTIAL LEASING COMPANY, LLC By:     Name:     Title:    

 

[Signature Page to Availability Certificate]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of [            ], 20[    ], is
delivered pursuant to Section 6.16(b) of that certain Amended and Restated
Credit Agreement, dated as of September 17, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among AMERICAN RESIDENTIAL PROPERTIES, INC., a Maryland corporation (the
“Parent”), AMERICAN RESIDENTIAL GP, LLC, a Delaware limited liability company
(“American Residential GP”), AMERICAN RESIDENTIAL PROPERTIES OP, L.P., a
Delaware limited partnership (the “Operating Partnership”), AMERICAN RESIDENTIAL
LEASING COMPANY, LLC (the “Borrower”), AMERICAN RESIDENTIAL PROPERTIES TRS, LLC,
a Delaware limited liability company (“American Residential TRS”), the
Subsidiaries of the Operating Partnership from time to time party thereto as
guarantors, BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer and
the Lenders party thereto. Capitalized terms used but not defined herein have
the meanings assigned in the Credit Agreement. As used herein, the term
“Companies” means, collectively, the Parent, American Residential GP, the
Operating Partnership, the Borrower and each of the Operating Partnership’s
other Subsidiaries (other than Excluded Subsidiaries).

The undersigned, the [            ] of the Parent, hereby certifies to the
Administrative Agent and the Lenders that, as of the date hereof, there has been
no change in the information described in the Perfection Certificate delivered
on the Original Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:

 

  1. Names.

(a) Except as listed on Schedule 1(a) attached hereto and made a part hereof,
(x) Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Company, as such name appears in its respective certificate of
incorporation or any other organizational document; (y) each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) to the Prior
Perfection Certificate and (ii) a registered organization except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate; and (z) set
forth in Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

(b) Except as listed on Schedule 1(b) attached hereto and made a part hereof,
set forth in Schedule 1(b) to the Prior Perfection Certificate is a list of any
other corporate or organizational names each Company has had in the past five
years, together with the date of the relevant change.

(c) Except as listed on Schedule 1(c) attached hereto and made a part hereof,
set forth in Schedule 1(c) to the Prior Perfection Certificate is (i) a list of
all other names used by each Company, or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of formation or otherwise, on any filings
with the Internal Revenue Service at any time within the five years preceding
the date hereof and (ii) the name and jurisdiction of formation of each



--------------------------------------------------------------------------------

company, business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
formation or otherwise,. Except as set forth in Schedule 1(c) attached hereto or
made a part hereof or in Schedule 1(c) of the Prior Perfection Certificate, no
Company has changed its jurisdiction of formation at any time since the date of
the Prior Perfection Certificate.

2. Current Locations. (a) Except as listed on Schedule 2(a) attached hereto and
made a part hereof, the chief executive office of each Company is located at the
address set forth in Schedule 2(a) to the Prior Perfection Certificate.

(b) Except as listed on Schedule 2(b) attached hereto and made a part hereof,
set forth in Schedule 2(b) to the Prior Perfection Certificate are all locations
where each Company maintains any books or records relating to any Collateral.

(c) Except as listed on Schedule 2(c) attached hereto and made a part hereof,
set forth in Schedule 2(c) to the Prior Perfection Certificate are all the other
places of business of each Company.

3. Prior Locations. Except as listed on Schedule 3 attached hereto and made a
part hereof, set forth in Schedule 3 to the Prior Perfection Certificate is the
information required by Schedule 2(a), Schedule 2(b) and Schedule 2(c) hereto
and thereto with respect to each location or place of business previously
maintained by each Company at any time during the past four months.

4. File Search Reports. Except as listed on Schedule 4 attached hereto and made
a part hereof, Schedule 4 of the Prior Perfection Certificate sets forth a true
and accurate summary of file search reports from the Uniform Commercial Code
filing offices (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) hereto and thereto relating to any
of the transactions described in Schedule (1)(c) hereto and thereto with respect
to each legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral. A true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Administrative Agent.

5. UCC Filings. Except as attached hereto as Schedule 5, Schedule 5 to the Prior
Perfection Certificate contains the financing statements (duly authorized by
each Loan Party constituting the debtor therein) to be filed in connection with
the Pledge Agreement, which financing statements are in the appropriate forms
for filing in the filing offices in the jurisdictions identified in Schedule 6
hereto and thereto.

6. Schedule of Filings. Except as listed on Schedule 6 attached hereto and made
a part hereof, attached to the Prior Perfection Certificate as Schedule 6 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 5 and (ii) any other actions required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Administrative Agent pursuant to the Collateral Documents. No
other filings or actions are required to create, preserve, protect and perfect
the security interests in the Collateral granted to the Administrative Agent
pursuant to the Collateral Documents. No other filings or actions are required
to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Collateral
Documents.

 

2



--------------------------------------------------------------------------------

7. Termination Statements. Except as attached hereto as Schedule 7(a), attached
as Schedule 7(a) to the Prior Perfection Certificate are the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 7(b) hereto and thereto with respect to each
Lien described therein.

8. Stock Ownership and Other Equity Interests. Except as listed on Schedule 8(a)
attached hereto and made a part hereof, Schedule 8(a) to the Prior Perfection
Certificate is a true and correct list of each and all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company (other
than the Parent) and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Pledge Agreement.

[The Remainder of this Page has been intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.

 

AMERICAN RESIDENTIAL PROPERTIES, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J

ARP #

Address

City

State

County

Zip Code

Property Type (detached house, Condo, Townhouse, etc.)

Property Status (Transitional, Leased, Unleased, NNN Leased)

Legal Owner (specify name of Borrower / Subsidiary Guarantor)

Purchase Price

Improvement Cost (Non-recurring CAPEX)

Investment Total

Reported Value (AVM/TBD $-amount) (if / when applicable)

Date of Reported Value (if / when applicable)

Adjusted Net Operating Income for such Property (per month)

NNN Lease Payment (per month) (if applicable)

Year Built

Bed

Bath

Sq. Ft.

Acquisition Date

Lease Start Date

Lease Expiration Date

Short-Term Lease (Y/N)

Non-NNN 3rd Party Property Management (if any)

NNN 3rd Party Property Management (if any)